 


114 HR 2685 PCS: Department of Defense Appropriations Act, 2016
U.S. House of Representatives
2015-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
Calendar No. 118 
114th CONGRESS 1st Session 
H. R. 2685 
IN THE SENATE OF THE UNITED STATES 
 
June 15, 2015 
Received; read twice and placed on the calendar 
 
AN ACT 
Making appropriations for the Department of Defense for the fiscal year ending September 30, 2016, and for other purposes. 
 
 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2016, for military functions administered by the Department of Defense and for other purposes, namely:  IMilitary Personnel Military Personnel, ArmyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Army on active duty (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $37,295,571,000. Military Personnel, NavyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Navy on active duty (except members of the Reserve provided for elsewhere), midshipmen, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $26,711,323,000. Military Personnel, Marine CorpsFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Marine Corps on active duty (except members of the Reserve provided for elsewhere); and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $12,586,679,000. Military Personnel, Air ForceFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Air Force on active duty (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $26,226,952,000. Reserve Personnel, ArmyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army Reserve on active duty under sections 10211, 10302, and 3038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $4,463,164,000. Reserve Personnel, NavyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Navy Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $1,866,891,000. Reserve Personnel, Marine CorpsFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Marine Corps Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and for members of the Marine Corps platoon leaders class, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $705,271,000. Reserve Personnel, Air ForceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air Force Reserve on active duty under sections 10211, 10305, and 8038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $1,689,333,000. National Guard Personnel, ArmyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army National Guard while on duty under sections 10211, 10302, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $7,980,413,000. National Guard Personnel, Air ForceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air National Guard on duty under sections 10211, 10305, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $3,202,010,000.  IIOperation and maintenance Operation and Maintenance, Army For expenses, not otherwise provided for, necessary for the operation and maintenance of the Army, as authorized by law, $28,349,761,000: Provided, That not to exceed $12,478,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Army, and payments may be made on his certificate of necessity for confidential military purposes. Operation and Maintenance, NavyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Navy and the Marine Corps, as authorized by law, $40,548,338,000: Provided, That not to exceed $15,055,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Navy, and payments may be made on his certificate of necessity for confidential military purposes. Operation and Maintenance, Marine CorpsFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Marine Corps, as authorized by law, $5,338,793,000. Operation and Maintenance, Air ForceFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Air Force, as authorized by law, $36,094,484,000: Provided, That not to exceed $7,699,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Air Force, and payments may be made on his certificate of necessity for confidential military purposes. Operation and Maintenance, Defense-Wide (including transfer of funds)For expenses, not otherwise provided for, necessary for the operation and maintenance of activities and agencies of the Department of Defense (other than the military departments), as authorized by law, $30,182,187,000 (reduced by $3,200,000) (reduced by $5,500,000) (increased by $5,500,000) (reduced by $7,463,000) (reduced by $2,000,000) (increased by $2,000,000) (reduced by $1,000,000) (reduced by $5,000,000) (increased by $5,000,000) (reduced by $10,000,000) (reduced by $10,000,000) (reduced by $5,000,000) (reduced by $25,000,000) (increased by $25,000,000) (reduced by $15,000,000) (reduced by $1,000,000): Provided, That not more than $15,000,000 may be used for the Combatant Commander Initiative Fund authorized under section 166a of title 10, United States Code: Provided further, That not to exceed $36,000,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of Defense, and payments may be made on his certificate of necessity for confidential military purposes: Provided further, That of the funds provided under this heading, not less than $35,045,000 shall be made available for the Procurement Technical Assistance Cooperative Agreement Program, of which not less than $3,600,000 shall be available for centers defined in 10 U.S.C. 2411(1)(D): Provided further, That none of the funds appropriated or otherwise made available by this Act may be used to plan or implement the consolidation of a budget or appropriations liaison office of the Office of the Secretary of Defense, the office of the Secretary of a military department, or the service headquarters of one of the Armed Forces into a legislative affairs or legislative liaison office: Provided further, That $9,031,000, to remain available until expended, is available only for expenses relating to certain classified activities, and may be transferred as necessary by the Secretary of Defense to operation and maintenance appropriations or research, development, test and evaluation appropriations, to be merged with and to be available for the same time period as the appropriations to which transferred: Provided further, That any ceiling on the investment item unit cost of items that may be purchased with operation and maintenance funds shall not apply to the funds described in the preceding proviso: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Operation and Maintenance, Army ReserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Army Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $2,644,274,000. Operation and Maintenance, Navy ReserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Navy Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $999,621,000. Operation and Maintenance, Marine Corps ReserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Marine Corps Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $276,761,000. Operation and Maintenance, Air Force ReserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Air Force Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $2,815,862,000. Operation and Maintenance, Army National GuardFor expenses of training, organizing, and administering the Army National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; hire of passenger motor vehicles; personnel services in the National Guard Bureau; travel expenses (other than mileage), as authorized by law for Army personnel on active duty, for Army National Guard division, regimental, and battalion commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau; supplying and equipping the Army National Guard as authorized by law; and expenses of repair, modification, maintenance, and issue of supplies and equipment (including aircraft), $6,731,119,000 (increased by $2,000,000). Operation and Maintenance, Air National GuardFor expenses of training, organizing, and administering the Air National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; transportation of things, hire of passenger motor vehicles; supplying and equipping the Air National Guard, as authorized by law; expenses for repair, modification, maintenance, and issue of supplies and equipment, including those furnished from stocks under the control of agencies of the Department of Defense; travel expenses (other than mileage) on the same basis as authorized by law for Air National Guard personnel on active Federal duty, for Air National Guard commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau, $6,605,400,000. United States Court of Appeals for the Armed ForcesFor salaries and expenses necessary for the United States Court of Appeals for the Armed Forces, $14,078,000, of which not to exceed $5,000 may be used for official representation purposes. Environmental Restoration, Army (including transfer of funds)For the Department of the Army, $234,829,000 (reduced by $1,000,000), to remain available until transferred: Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Army, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Environmental Restoration, Navy (including transfer of funds)For the Department of the Navy, $300,000,000, to remain available until transferred: Provided, That the Secretary of the Navy shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Navy, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Navy, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Environmental Restoration, Air Force (including transfer of funds)For the Department of the Air Force, $368,131,000, to remain available until transferred: Provided, That the Secretary of the Air Force shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Air Force, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Air Force, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Environmental Restoration, Defense-Wide (including transfer of funds)For the Department of Defense, $8,232,000, to remain available until transferred: Provided, That the Secretary of Defense shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of Defense, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of Defense, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Environmental Restoration, Formerly Used Defense Sites (including transfer of funds)For the Department of the Army, $228,717,000, to remain available until transferred: Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris at sites formerly used by the Department of Defense, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Overseas Humanitarian, Disaster, and Civic AidFor expenses relating to the Overseas Humanitarian, Disaster, and Civic Aid programs of the Department of Defense (consisting of the programs provided under sections 401, 402, 404, 407, 2557, and 2561 of title 10, United States Code), $103,266,000, to remain available until September 30, 2017. Cooperative Threat Reduction AccountFor assistance to the republics of the former Soviet Union and, with appropriate authorization by the Department of Defense and Department of State, to countries outside of the former Soviet Union, including assistance provided by contract or by grants, for facilitating the elimination and the safe and secure transportation and storage of nuclear, chemical and other weapons; for establishing programs to prevent the proliferation of weapons, weapons components, and weapon-related technology and expertise; for programs relating to the training and support of defense and military personnel for demilitarization and protection of weapons, weapons components, and weapons technology and expertise, and for defense and military contacts, $358,496,000, to remain available until September 30, 2018.Department of Defense Acquisition Workforce Development FundFor the Department of Defense Acquisition Workforce Development Fund, $84,140,000.  IIIProcurement Aircraft Procurement, ArmyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $5,336,971,000, to remain available for obligation until September 30, 2018. Missile Procurement, ArmyFor construction, procurement, production, modification, and modernization of missiles, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,160,482,000, to remain available for obligation until September 30, 2018. Procurement of Weapons and Tracked Combat Vehicles, ArmyFor construction, procurement, production, and modification of weapons and tracked combat vehicles, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,805,773,000, to remain available for obligation until September 30, 2018. Procurement of Ammunition, ArmyFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,007,778,000, to remain available for obligation until September 30, 2018. Other Procurement, ArmyFor construction, procurement, production, and modification of vehicles, including tactical, support, and non-tracked combat vehicles; the purchase of passenger motor vehicles for replacement only; communications and electronic equipment; other support equipment; spare parts, ordnance, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $5,230,677,000, to remain available for obligation until September 30, 2018. Aircraft Procurement, NavyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $16,871,819,000, to remain available for obligation until September 30, 2018. Weapons Procurement, NavyFor construction, procurement, production, modification, and modernization of missiles, torpedoes, other weapons, and related support equipment including spare parts, and accessories therefor; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $2,998,541,000, to remain available for obligation until September 30, 2018. Procurement of Ammunition, Navy and Marine CorpsFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $559,141,000, to remain available for obligation until September 30, 2018. Shipbuilding and Conversion, Navy(including transfer of funds)For expenses necessary for the construction, acquisition, or conversion of vessels as authorized by law, including armor and armament thereof, plant equipment, appliances, and machine tools and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; procurement of critical, long lead time components and designs for vessels to be constructed or converted in the future; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, as follows:Carrier Replacement Program, $1,559,977,000;Carrier Replacement Program (AP–CY), $874,658,000;Virginia Class Submarine, $3,346,370,000;Virginia Class Submarine (AP), $1,971,840,000;CVN Refueling Overhaul, $637,588,000;CVN Refueling Overhauls (AP), $14,951,000;DDG–1000 Program, $433,404,000;DDG–51 Destroyer, $3,012,904,000;Littoral Combat Ship, $1,347,411,000;LPD–17, $550,000,000;Afloat Forward Staging Base, $635,000,000;LHA Replacement (AP–CY), $277,543,000;TAO Fleet Oiler, $674,190,000;Moored Training Ship (AP), $138,200,000;Ship to Shore Connector, $255,630,000;Service Craft, $30,014,000;YP Craft Maintenance ROH/SLEP, $21,838,000;LCAC Service Life Extension Program, $80,738,000; andFor outfitting, post delivery, conversions, and first destination transportation, $601,008,000.Completion of Prior Year Shipbuilding Programs, $389,305,000.In all: $16,852,569,000, to remain available for obligation until September 30, 2020, of which $389,305,000 shall remain available until September 30, 2016, to fund completion of prior year shipbuilding programs: Provided, That amounts made available for prior year shipbuilding programs may be transferred to and merged with appropriations made available for such purposes in prior Acts: Provided further, That additional obligations may be incurred after September 30, 2020, for engineering services, tests, evaluations, and other such budgeted work that must be performed in the final stage of ship construction: Provided further, That none of the funds provided under this heading for the construction or conversion of any naval vessel to be constructed in shipyards in the United States shall be expended in foreign facilities for the construction of major components of such vessel: Provided further, That none of the funds provided under this heading shall be used for the construction of any naval vessel in foreign shipyards. Other Procurement, NavyFor procurement, production, and modernization of support equipment and materials not otherwise provided for, Navy ordnance (except ordnance for new aircraft, new ships, and ships authorized for conversion); the purchase of passenger motor vehicles for replacement only; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $6,696,715,000, to remain available for obligation until September 30, 2018. Procurement, Marine CorpsFor expenses necessary for the procurement, manufacture, and modification of missiles, armament, military equipment, spare parts, and accessories therefor; plant equipment, appliances, and machine tools, and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; vehicles for the Marine Corps, including the purchase of passenger motor vehicles for replacement only; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, $973,084,000, to remain available for obligation until September 30, 2018. Aircraft Procurement, Air ForceFor construction, procurement, and modification of aircraft and equipment, including armor and armament, specialized ground handling equipment, and training devices, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $14,224,475,000, to remain available for obligation until September 30, 2018: Provided, That of the funds provided under this heading for F–35A Joint Strike Fighter airframes and contractor furnished equipment, no more than the amount necessary to fully fund procurement of 36 airframes and associated contractor furnished equipment may be obligated until the Secretary of Defense certifies to the congressional defense committees that the Department of Defense has accepted Autonomic Logistics Information System equipment that meets requirements to support a declaration of Air Force initial operating capability for the Joint Strike Fighter. Missile Procurement, Air ForceFor construction, procurement, and modification of missiles, rockets, and related equipment, including spare parts and accessories therefor; ground handling equipment, and training devices; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $2,334,165,000, to remain available for obligation until September 30, 2018.Space Procurement, Air ForceFor construction, procurement, production, and modification of spacecraft, rockets, and related equipment, including spare parts and accessories therefor; ground handling equipment, and training devices; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $1,935,034,000, to remain available for obligation until September 30, 2018. Procurement of Ammunition, Air ForceFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $253,496,000, to remain available for obligation until September 30, 2018. Other Procurement, Air ForceFor procurement and modification of equipment (including ground guidance and electronic control equipment, and ground electronic and communication equipment), and supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only; lease of passenger motor vehicles; and expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon, prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $15,098,950,000, to remain available for obligation until September 30, 2018. Procurement, Defense-WideFor expenses of activities and agencies of the Department of Defense (other than the military departments) necessary for procurement, production, and modification of equipment, supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only; expansion of public and private plants, equipment, and installation thereof in such plants, erection of structures, and acquisition of land for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $5,143,095,000 (reduced by $10,000,000), to remain available for obligation until September 30, 2018. Defense Production Act PurchasesFor activities by the Department of Defense pursuant to sections 108, 301, 302, and 303 of the Defense Production Act of 1950 (50 U.S.C. App. 2078, 2091, 2092, and 2093), $76,680,000, to remain available until expended.  IVResearch, Development, Test and Evaluation Research, Development, Test and Evaluation, ArmyFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $7,372,047,000, to remain available for obligation until September 30, 2017. Research, Development, Test and Evaluation, NavyFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $17,237,724,000, to remain available for obligation until September 30, 2017: Provided, That funds appropriated in this paragraph which are available for the V–22 may be used to meet unique operational requirements of the Special Operations Forces. Research, Development, Test and Evaluation, Air ForceFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $23,163,152,000, to remain available for obligation until September 30, 2017. Research, Development, Test and Evaluation, Defense-Wide(including transfer of funds)For expenses of activities and agencies of the Department of Defense (other than the military departments), necessary for basic and applied scientific research, development, test and evaluation; advanced research projects as may be designated and determined by the Secretary of Defense, pursuant to law; maintenance, rehabilitation, lease, and operation of facilities and equipment, $18,207,171,000 (reduced by $25,000,000), to remain available for obligation until September 30, 2017: Provided, That of the funds made available in this paragraph, $250,000,000 for the Defense Rapid Innovation Program shall only be available for expenses, not otherwise provided for, to include program management and oversight, to conduct research, development, test and evaluation to include proof of concept demonstration; engineering, testing, and validation; and transition to full-scale production: Provided further, That the Secretary of Defense may transfer funds provided herein for the Defense Rapid Innovation Program to appropriations for research, development, test and evaluation to accomplish the purpose provided herein: Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: Provided further, That the Secretary of Defense shall, not fewer than 30 days prior to making transfers from this appropriation, notify the congressional defense committees in writing of the details of any such transfer. Operational Test and Evaluation, DefenseFor expenses, not otherwise provided for, necessary for the independent activities of the Director, Operational Test and Evaluation, in the direction and supervision of operational test and evaluation, including initial operational test and evaluation which is conducted prior to, and in support of, production decisions; joint operational testing and evaluation; and administrative expenses in connection therewith, $170,558,000, to remain available for obligation until September 30, 2017.  VRevolving and management funds Defense Working Capital FundsFor the Defense Working Capital Funds, $1,634,568,000.National Defense Sealift FundFor National Defense Sealift Fund programs, projects, and activities, and for expenses of the National Defense Reserve Fleet, as established by section 11 of the Merchant Ship Sales Act of 1946 (50 U.S.C. App. 1744), and for the necessary expenses to maintain and preserve a U.S.-flag merchant fleet to serve the national security needs of the United States, $474,164,000, to remain available until expended: Provided, That none of the funds provided in this paragraph shall be used to award a new contract that provides for the acquisition of any of the following major components unless such components are manufactured in the United States: auxiliary equipment, including pumps, for all shipboard services; propulsion system components (engines, reduction gears, and propellers); shipboard cranes; and spreaders for shipboard cranes: Provided further, That the exercise of an option in a contract awarded through the obligation of previously appropriated funds shall not be considered to be the award of a new contract: Provided further, That none of the funds provided in this paragraph shall be used to award a new contract for the construction, acquisition, or conversion of vessels, including procurement of critical, long lead time components and designs for vessels to be constructed or converted in the future: Provided further, That the Secretary of the military department responsible for such procurement may waive the restrictions in the first proviso on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes.  VIOther department of defense programs Defense Health ProgramFor expenses, not otherwise provided for, for medical and health care programs of the Department of Defense as authorized by law, $31,440,009,000 (increased by $1,000,000) (increased by $10,000,000) (increased by $10,000,000) (increased by $5,000,000) (increased by $1,000,000) (increased by $1,000,000) (increased by $10,000,000) (increased by $25,000,000) (reduced by $1,000,000) (increased by $1,000,000); of which $29,489,521,000 shall be for operation and maintenance, of which not to exceed one percent shall remain available for obligation until September 30, 2017, and of which up to $13,972,542,000 may be available for contracts entered into under the TRICARE program; of which $373,287,000, to remain available for obligation until September 30, 2018, shall be for procurement; and of which $1,577,201,000 (increased by $1,000,000) (increased by $10,000,000) (increased by $10,000,000) (increased by $5,000,000) (increased by $1,000,000) (increased by $1,000,000) (increased by $10,000,000) (increased by $25,000,000) (reduced by $1,000,000) (increased by $1,000,000), to remain available for obligation until September 30, 2017, shall be for research, development, test and evaluation: Provided, That, notwithstanding any other provision of law, of the amount made available under this heading for research, development, test and evaluation, not less than $8,000,000 shall be available for HIV prevention educational activities undertaken in connection with United States military training, exercises, and humanitarian assistance activities conducted primarily in African nations: Provided further, That of the funds provided under this heading for research, development, test and evaluation, not less than $597,100,000 (increased by $5,000,000) (increased by $1,000,000) shall be made available to the United States Army Medical Research and Materiel Command to carry out the congressionally directed medical research programs. Chemical Agents and Munitions Destruction, DefenseFor expenses, not otherwise provided for, necessary for the destruction of the United States stockpile of lethal chemical agents and munitions in accordance with the provisions of section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521), and for the destruction of other chemical warfare materials that are not in the chemical weapon stockpile, $720,721,000, of which $139,098,000 shall be for operation and maintenance, of which no less than $50,743,000 shall be for the Chemical Stockpile Emergency Preparedness Program, consisting of $21,289,000 for activities on military installations and $29,454,000, to remain available until September 30, 2017, to assist State and local governments; $2,281,000 shall be for procurement, to remain available until September 30, 2018, of which $2,281,000 shall be for the Chemical Stockpile Emergency Preparedness Program to assist State and local governments; and $579,342,000, to remain available until September 30, 2017, shall be for research, development, test and evaluation, of which $569,339,000 shall only be for the Assembled Chemical Weapons Alternatives program. Drug Interdiction and Counter-Drug Activities, Defense (including transfer of funds)For drug interdiction and counter-drug activities of the Department of Defense, for transfer to appropriations available to the Department of Defense for military personnel of the reserve components serving under the provisions of title 10 and title 32, United States Code; for operation and maintenance; for procurement; and for research, development, test and evaluation, $878,298,000, of which $616,811,000 shall be for counter-narcotics support; $113,589,000 shall be for the drug demand reduction program; and $147,898,000 shall be for the National Guard counter-drug program: Provided, That the funds appropriated under this heading shall be available for obligation for the same time period and for the same purpose as the appropriation to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority contained elsewhere in this Act. Office of the Inspector GeneralFor expenses and activities of the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $316,159,000, of which $314,059,000, shall be for operation and maintenance, of which not to exceed $700,000 is available for emergencies and extraordinary expenses to be expended on the approval or authority of the Inspector General, and payments may be made on the Inspector General's certificate of necessity for confidential military purposes; and of which $2,100,000, to remain available until September 30, 2017, shall be for research, development, test and evaluation. VIIRelated agencies Central Intelligence Agency Retirement and Disability System FundFor payment to the Central Intelligence Agency Retirement and Disability System Fund, to maintain the proper funding level for continuing the operation of the Central Intelligence Agency Retirement and Disability System, $514,000,000. Intelligence Community Management AccountFor necessary expenses of the Intelligence Community Management Account, $507,923,000.  VIIIGeneral provisions 8001.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress.  
8002.During the current fiscal year, provisions of law prohibiting the payment of compensation to, or employment of, any person not a citizen of the United States shall not apply to personnel of the Department of Defense: Provided, That salary increases granted to direct and indirect hire foreign national employees of the Department of Defense funded by this Act shall not be at a rate in excess of the percentage increase authorized by law for civilian employees of the Department of Defense whose pay is computed under the provisions of section 5332 of title 5, United States Code, or at a rate in excess of the percentage increase provided by the appropriate host nation to its own employees, whichever is higher: Provided further, That this section shall not apply to Department of Defense foreign service national employees serving at United States diplomatic missions whose pay is set by the Department of State under the Foreign Service Act of 1980: Provided further, That the limitations of this provision shall not apply to foreign national employees of the Department of Defense in the Republic of Turkey.  8003.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year, unless expressly so provided herein.  
 8004. No more than 20 percent of the appropriations in this Act which are limited for obligation during the current fiscal year shall be obligated during the last 2 months of the fiscal year: Provided, That this section shall not apply to obligations for support of active duty training of reserve components or summer camp training of the Reserve Officers' Training Corps. (transfer of funds)  8005.Upon determination by the Secretary of Defense that such action is necessary in the national interest, he may, with the approval of the Office of Management and Budget, transfer not to exceed $4,500,000,000 of working capital funds of the Department of Defense or funds made available in this Act to the Department of Defense for military functions (except military construction) between such appropriations or funds or any subdivision thereof, to be merged with and to be available for the same purposes, and for the same time period, as the appropriation or fund to which transferred: Provided, That such authority to transfer may not be used unless for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by the Congress: Provided further, That the Secretary of Defense shall notify the Congress promptly of all transfers made pursuant to this authority or any other authority in this Act: Provided further, That no part of the funds in this Act shall be available to prepare or present a request to the Committees on Appropriations for reprogramming of funds, unless for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which reprogramming is requested has been denied by the Congress: Provided further, That a request for multiple reprogrammings of funds using authority provided in this section shall be made prior to June 30, 2016: Provided further, That transfers among military personnel appropriations shall not be taken into account for purposes of the limitation on the amount of funds that may be transferred under this section.  
 8006. 
 (a) With regard to the list of specific programs, projects, and activities (and the dollar amounts and adjustments to budget activities corresponding to such programs, projects, and activities) contained in the tables titled Explanation of Project Level Adjustments in the explanatory statement regarding this Act, the obligation and expenditure of amounts appropriated or otherwise made available in this Act for those programs, projects, and activities for which the amounts appropriated exceed the amounts requested are hereby required by law to be carried out in the manner provided by such tables to the same extent as if the tables were included in the text of this Act.   (b) Amounts specified in the referenced tables described in subsection (a) shall not be treated as subdivisions of appropriations for purposes of section 8005 of this Act: Provided, That section 8005 shall apply when transfers of the amounts described in subsection (a) occur between appropriation accounts.   
 8007. 
 (a) Not later than 60 days after enactment of this Act, the Department of Defense shall submit a report to the congressional defense committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2016: Provided, That the report shall include—  (1) a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level;  
 (2) a delineation in the table for each appropriation both by budget activity and program, project, and activity as detailed in the Budget Appendix; and   (3) an identification of items of special congressional interest.   
 (b) Notwithstanding section 8005 of this Act, none of the funds provided in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional defense committees, unless the Secretary of Defense certifies in writing to the congressional defense committees that such reprogramming or transfer is necessary as an emergency requirement.  (transfer of funds)  8008.During the current fiscal year, cash balances in working capital funds of the Department of Defense established pursuant to section 2208 of title 10, United States Code, may be maintained in only such amounts as are necessary at any time for cash disbursements to be made from such funds: Provided, That transfers may be made between such funds: Provided further, That transfers may be made between working capital funds and the Foreign Currency Fluctuations, Defense appropriation and the Operation and Maintenance appropriation accounts in such amounts as may be determined by the Secretary of Defense, with the approval of the Office of Management and Budget, except that such transfers may not be made unless the Secretary of Defense has notified the Congress of the proposed transfer: Provided further, that except in amounts equal to the amounts appropriated to working capital funds in this Act, no obligations may be made against a working capital fund to procure or increase the value of war reserve material inventory, unless the Secretary of Defense has notified the Congress prior to any such obligation.  
 8009. Funds appropriated by this Act may not be used to initiate a special access program without prior notification 30 calendar days in advance to the congressional defense committees.   8010. None of the funds provided in this Act shall be available to initiate: (1) a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year of the contract or that includes an unfunded contingent liability in excess of $20,000,000; or (2) a contract for advance procurement leading to a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year, unless the congressional defense committees have been notified at least 30 days in advance of the proposed contract award: Provided, That no part of any appropriation contained in this Act shall be available to initiate a multiyear contract for which the economic order quantity advance procurement is not funded at least to the limits of the Government's liability: Provided further, That no part of any appropriation contained in this Act shall be available to initiate multiyear procurement contracts for any systems or component thereof if the value of the multiyear contract would exceed $500,000,000 unless specifically provided in this Act: Provided further, That no multiyear procurement contract can be terminated without 30-day prior notification to the congressional defense committees: Provided further, That the execution of multiyear authority shall require the use of a present value analysis to determine lowest cost compared to an annual procurement: Provided further, That none of the funds provided in this Act may be used for a multiyear contract executed after the date of the enactment of this Act unless in the case of any such contract— 
 (1) the Secretary of Defense has submitted to Congress a budget request for full funding of units to be procured through the contract and, in the case of a contract for procurement of aircraft, that includes, for any aircraft unit to be procured through the contract for which procurement funds are requested in that budget request for production beyond advance procurement activities in the fiscal year covered by the budget, full funding of procurement of such unit in that fiscal year;   (2) cancellation provisions in the contract do not include consideration of recurring manufacturing costs of the contractor associated with the production of unfunded units to be delivered under the contract;  
 (3) the contract provides that payments to the contractor under the contract shall not be made in advance of incurred costs on funded units; and   (4) the contract does not provide for a price adjustment based on a failure to award a follow-on contract.   
8011.Within the funds appropriated for the operation and maintenance of the Armed Forces, funds are hereby appropriated pursuant to section 401 of title 10, United States Code, for humanitarian and civic assistance costs under chapter 20 of title 10, United States Code. Such funds may also be obligated for humanitarian and civic assistance costs incidental to authorized operations and pursuant to authority granted in section 401 of chapter 20 of title 10, United States Code, and these obligations shall be reported as required by section 401(d) of title 10, United States Code: Provided, That funds available for operation and maintenance shall be available for providing humanitarian and similar assistance by using Civic Action Teams in the Trust Territories of the Pacific Islands and freely associated states of Micronesia, pursuant to the Compact of Free Association as authorized by Public Law 99–239: Provided further, That upon a determination by the Secretary of the Army that such action is beneficial for graduate medical education programs conducted at Army medical facilities located in Hawaii, the Secretary of the Army may authorize the provision of medical services at such facilities and transportation to such facilities, on a nonreimbursable basis, for civilian patients from American Samoa, the Commonwealth of the Northern Mariana Islands, the Marshall Islands, the Federated States of Micronesia, Palau, and Guam.   8012.  (a) During fiscal year 2016, the civilian personnel of the Department of Defense may not be managed on the basis of any end-strength, and the management of such personnel during that fiscal year shall not be subject to any constraint or limitation (known as an end-strength) on the number of such personnel who may be employed on the last day of such fiscal year.  
 (b) The fiscal year 2017 budget request for the Department of Defense as well as all justification material and other documentation supporting the fiscal year 2017 Department of Defense budget request shall be prepared and submitted to the Congress as if subsections (a) and (b) of this provision were effective with regard to fiscal year 2017.   (c) As required by section 1107 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 2358 note) civilian personnel at the Department of Army Science and Technology Reinvention Laboratories may not be managed on the basis of the Table of Distribution and Allowances, and the management of the workforce strength shall be done in a manner consistent with the budget available with respect to such Laboratories.  
 (d) Nothing in this section shall be construed to apply to military (civilian) technicians.    8013. None of the funds made available by this Act shall be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before the Congress.  
8014.None of the funds appropriated by this Act shall be available for the basic pay and allowances of any member of the Army participating as a full-time student and receiving benefits paid by the Secretary of Veterans Affairs from the Department of Defense Education Benefits Fund when time spent as a full-time student is credited toward completion of a service commitment: Provided, That this section shall not apply to those members who have reenlisted with this option prior to October 1, 1987: Provided further, That this section applies only to active components of the Army.  (transfer of funds)  8015.Funds appropriated in title III of this Act for the Department of Defense Pilot Mentor-Protege Program may be transferred to any other appropriation contained in this Act solely for the purpose of implementing a Mentor-Protege Program developmental assistance agreement pursuant to section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note), as amended, under the authority of this provision or any other transfer authority contained in this Act.  
 8016. None of the funds in this Act may be available for the purchase by the Department of Defense (and its departments and agencies) of welded shipboard anchor and mooring chain 4 inches in diameter and under unless the anchor and mooring chain are manufactured in the United States from components which are substantially manufactured in the United States: Provided, That for the purpose of this section, the term manufactured shall include cutting, heat treating, quality control, testing of chain and welding (including the forging and shot blasting process): Provided further, That for the purpose of this section substantially all of the components of anchor and mooring chain shall be considered to be produced or manufactured in the United States if the aggregate cost of the components produced or manufactured in the United States exceeds the aggregate cost of the components produced or manufactured outside the United States: Provided further, That when adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis, the Secretary of the service responsible for the procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations that such an acquisition must be made in order to acquire capability for national security purposes.  8017. None of the funds available to the Department of Defense in the current fiscal year or any fiscal year hereafter may be used to demilitarize or dispose of M–1 Carbines, M–1 Garand rifles, M–14 rifles, .22 caliber rifles, .30 caliber rifles, or M–1911 pistols, or to demilitarize or destroy small arms ammunition or ammunition components that are not otherwise prohibited from commercial sale under Federal law, unless the small arms ammunition or ammunition components are certified by the Secretary of the Army or designee as unserviceable or unsafe for further use.  
 8018. No more than $500,000 of the funds appropriated or made available in this Act shall be used during a single fiscal year for any single relocation of an organization, unit, activity or function of the Department of Defense into or within the National Capital Region: Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the congressional defense committees that such a relocation is required in the best interest of the Government.   8019. Of the funds made available in this Act, $15,000,000 shall be available for incentive payments authorized by section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544): Provided, That a prime contractor or a subcontractor at any tier that makes a subcontract award to any subcontractor or supplier as defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code, shall be considered a contractor for the purposes of being allowed additional compensation under section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544) whenever the prime contract or subcontract amount is over $500,000 and involves the expenditure of funds appropriated by an Act making appropriations for the Department of Defense with respect to any fiscal year: Provided further, That notwithstanding section 1906 of title 41, United States Code, this section shall be applicable to any Department of Defense acquisition of supplies or services, including any contract and any subcontract at any tier for acquisition of commercial items produced or manufactured, in whole or in part, by any subcontractor or supplier defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code.  
8020.Funds appropriated by this Act for the Defense Media Activity shall not be used for any national or international political or psychological activities.  8021.During the current fiscal year, the Department of Defense is authorized to incur obligations of not to exceed $350,000,000 for purposes specified in section 2350j(c) of title 10, United States Code, in anticipation of receipt of contributions, only from the Government of Kuwait, under that section: Provided, That upon receipt, such contributions from the Government of Kuwait shall be credited to the appropriations or fund which incurred such obligations.  
 8022. 
 (a) Of the funds made available in this Act, not less than $39,500,000 shall be available for the Civil Air Patrol Corporation, of which—  (1) $27,400,000 shall be available from Operation and Maintenance, Air Force to support Civil Air Patrol Corporation operation and maintenance, readiness, counter-drug activities, and drug demand reduction activities involving youth programs;  
 (2) $10,400,000 shall be available from Aircraft Procurement, Air Force; and   (3) $1,700,000 shall be available from Other Procurement, Air Force for vehicle procurement.   
 (b) The Secretary of the Air Force should waive reimbursement for any funds used by the Civil Air Patrol for counter-drug activities in support of Federal, State, and local government agencies.   8023. (a)None of the funds appropriated in this Act are available to establish a new Department of Defense (department) federally funded research and development center (FFRDC), either as a new entity, or as a separate entity administrated by an organization managing another FFRDC, or as a nonprofit membership corporation consisting of a consortium of other FFRDCs and other nonprofit entities.  
(b)No member of a Board of Directors, Trustees, Overseers, Advisory Group, Special Issues Panel, Visiting Committee, or any similar entity of a defense FFRDC, and no paid consultant to any defense FFRDC, except when acting in a technical advisory capacity, may be compensated for his or her services as a member of such entity, or as a paid consultant by more than one FFRDC in a fiscal year: Provided, That a member of any such entity referred to previously in this subsection shall be allowed travel expenses and per diem as authorized under the Federal Joint Travel Regulations, when engaged in the performance of membership duties.  (c)Notwithstanding any other provision of law, none of the funds available to the department from any source during fiscal year 2016 may be used by a defense FFRDC, through a fee or other payment mechanism, for construction of new buildings, for payment of cost sharing for projects funded by Government grants, for absorption of contract overruns, or for certain charitable contributions, not to include employee participation in community service and/or development. 
(d)Notwithstanding any other provision of law, of the funds available to the department during fiscal year 2016, not more than 5,750 staff years of technical effort (staff years) may be funded for defense FFRDCs: Provided, That of the specific amount referred to previously in this subsection, not more than 1,125 staff years may be funded for the defense studies and analysis FFRDCs: Provided further, That this subsection shall not apply to staff years funded in the National Intelligence Program (NIP) and the Military Intelligence Program (MIP). (e)The Secretary of Defense shall, with the submission of the department's fiscal year 2017 budget request, submit a report presenting the specific amounts of staff years of technical effort to be allocated for each defense FFRDC during that fiscal year and the associated budget estimates. 
(f)Notwithstanding any other provision of this Act, the total amount appropriated in this Act for FFRDCs is hereby reduced by $88,400,000.   8024. None of the funds appropriated or made available in this Act shall be used to procure carbon, alloy, or armor steel plate for use in any Government-owned facility or property under the control of the Department of Defense which were not melted and rolled in the United States or Canada: Provided, That these procurement restrictions shall apply to any and all Federal Supply Class 9515, American Society of Testing and Materials (ASTM) or American Iron and Steel Institute (AISI) specifications of carbon, alloy or armor steel plate: Provided further, That the Secretary of the military department responsible for the procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes: Provided further, That these restrictions shall not apply to contracts which are in being as of the date of the enactment of this Act.  
8025.For the purposes of this Act, the term congressional defense committees means the Armed Services Committee of the House of Representatives, the Armed Services Committee of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the Senate, and the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives.  8026.During the current fiscal year, the Department of Defense may acquire the modification, depot maintenance and repair of aircraft, vehicles and vessels as well as the production of components and other Defense-related articles, through competition between Department of Defense depot maintenance activities and private firms: Provided, That the Senior Acquisition Executive of the military department or Defense Agency concerned, with power of delegation, shall certify that successful bids include comparable estimates of all direct and indirect costs for both public and private bids: Provided further, That Office of Management and Budget Circular A–76 shall not apply to competitions conducted under this section.  
8027. 
(a) 
(1)If the Secretary of Defense, after consultation with the United States Trade Representative, determines that a foreign country which is party to an agreement described in paragraph (2) has violated the terms of the agreement by discriminating against certain types of products produced in the United States that are covered by the agreement, the Secretary of Defense shall rescind the Secretary's blanket waiver of the Buy American Act with respect to such types of products produced in that foreign country.  (2)An agreement referred to in paragraph (1) is any reciprocal defense procurement memorandum of understanding, between the United States and a foreign country pursuant to which the Secretary of Defense has prospectively waived the Buy American Act for certain products in that country.  
(b)The Secretary of Defense shall submit to the Congress a report on the amount of Department of Defense purchases from foreign entities in fiscal year 2016. Such report shall separately indicate the dollar value of items for which the Buy American Act was waived pursuant to any agreement described in subsection (a)(2), the Trade Agreement Act of 1979 (19 U.S.C. 2501 et seq.), or any international agreement to which the United States is a party.  (c)For purposes of this section, the term Buy American Act means chapter 83 of title 41, United States Code.  
8028.During the current fiscal year, amounts contained in the Department of Defense Overseas Military Facility Investment Recovery Account established by section 2921(c)(1) of the National Defense Authorization Act of 1991 (Public Law 101–510; 10 U.S.C. 2687 note) shall be available until expended for the payments specified by section 2921(c)(2) of that Act.  8029. (a)Notwithstanding any other provision of law, the Secretary of the Air Force may convey at no cost to the Air Force, without consideration, to Indian tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington relocatable military housing units located at Grand Forks Air Force Base, Malmstrom Air Force Base, Mountain Home Air Force Base, Ellsworth Air Force Base, and Minot Air Force Base that are excess to the needs of the Air Force.  
(b)The Secretary of the Air Force shall convey, at no cost to the Air Force, military housing units under subsection (a) in accordance with the request for such units that are submitted to the Secretary by the Operation Walking Shield Program on behalf of Indian tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington. Any such conveyance shall be subject to the condition that the housing units shall be removed within a reasonable period of time, as determined by the Secretary.  (c)The Operation Walking Shield Program shall resolve any conflicts among requests of Indian tribes for housing units under subsection (a) before submitting requests to the Secretary of the Air Force under subsection (b).  
(d)In this section, the term Indian tribe means any recognized Indian tribe included on the current list published by the Secretary of the Interior under section 104 of the Federally Recognized Indian Tribe Act of 1994 (Public Law 103–454; 108 Stat. 4792; 25 U.S.C. 479a–1).  8030.During the current fiscal year, appropriations which are available to the Department of Defense for operation and maintenance may be used to purchase items having an investment item unit cost of not more than $250,000. 
8031.None of the funds made available by this Act may be used to—  (1) disestablish, or prepare to disestablish, a Senior Reserve Officers' Training Corps program in accordance with Department of Defense Instruction Number 1215.08, dated June 26, 2006; or  
 (2) close, downgrade from host to extension center, or place on probation a Senior Reserve Officers' Training Corps program in accordance with the information paper of the Department of the Army titled Army Senior Reserve Officers' Training Corps (SROTC) Program Review and Criteria, dated January 27, 2014.   8032.  (a) During the current fiscal year, none of the appropriations or funds available to the Department of Defense Working Capital Funds shall be used for the purchase of an investment item for the purpose of acquiring a new inventory item for sale or anticipated sale during the current fiscal year or a subsequent fiscal year to customers of the Department of Defense Working Capital Funds if such an item would not have been chargeable to the Department of Defense Business Operations Fund during fiscal year 1994 and if the purchase of such an investment item would be chargeable during the current fiscal year to appropriations made to the Department of Defense for procurement.  
 (b) The fiscal year 2017 budget request for the Department of Defense as well as all justification material and other documentation supporting the fiscal year 2017 Department of Defense budget shall be prepared and submitted to the Congress on the basis that any equipment which was classified as an end item and funded in a procurement appropriation contained in this Act shall be budgeted for in a proposed fiscal year 2017 procurement appropriation and not in the supply management business area or any other area or category of the Department of Defense Working Capital Funds.   8033.None of the funds appropriated by this Act for programs of the Central Intelligence Agency shall remain available for obligation beyond the current fiscal year, except for funds appropriated for the Reserve for Contingencies, which shall remain available until September 30, 2017: Provided, That funds appropriated, transferred, or otherwise credited to the Central Intelligence Agency Central Services Working Capital Fund during this or any prior or subsequent fiscal year shall remain available until expended: Provided further, That any funds appropriated or transferred to the Central Intelligence Agency for advanced research and development acquisition, for agent operations, and for covert action programs authorized by the President under section 503 of the National Security Act of 1947 (50 U.S.C. 3093) shall remain available until September 30, 2017.  
8034.Notwithstanding any other provision of law, funds made available in this Act for the Defense Intelligence Agency may be used for the design, development, and deployment of General Defense Intelligence Program intelligence communications and intelligence information systems for the Services, the Unified and Specified Commands, and the component commands.   8035. Of the funds appropriated to the Department of Defense under the heading Operation and Maintenance, Defense-Wide, not less than $12,000,000 shall be made available only for the mitigation of environmental impacts, including training and technical assistance to tribes, related administrative support, the gathering of information, documenting of environmental damage, and developing a system for prioritization of mitigation and cost to complete estimates for mitigation, on Indian lands resulting from Department of Defense activities.  
 8036. 
 (a) None of the funds appropriated in this Act may be expended by an entity of the Department of Defense unless the entity, in expending the funds, complies with the Buy American Act. For purposes of this subsection, the term Buy American Act means chapter 83 of title 41, United States Code.   (b) If the Secretary of Defense determines that a person has been convicted of intentionally affixing a label bearing a Made in America inscription to any product sold in or shipped to the United States that is not made in America, the Secretary shall determine, in accordance with section 2410f of title 10, United States Code, whether the person should be debarred from contracting with the Department of Defense.  
 (c) In the case of any equipment or products purchased with appropriations provided under this Act, it is the sense of the Congress that any entity of the Department of Defense, in expending the appropriation, purchase only American-made equipment and products, provided that American-made equipment and products are cost-competitive, quality competitive, and available in a timely fashion.    8037. None of the funds appropriated by this Act shall be available for a contract for studies, analysis, or consulting services entered into without competition on the basis of an unsolicited proposal unless the head of the activity responsible for the procurement determines— 
 (1) as a result of thorough technical evaluation, only one source is found fully qualified to perform the proposed work;   (2) the purpose of the contract is to explore an unsolicited proposal which offers significant scientific or technological promise, represents the product of original thinking, and was submitted in confidence by one source; or  
 (3) the purpose of the contract is to take advantage of unique and significant industrial accomplishment by a specific concern, or to insure that a new product or idea of a specific concern is given financial support: Provided, That this limitation shall not apply to contracts in an amount of less than $25,000, contracts related to improvements of equipment that is in development or production, or contracts as to which a civilian official of the Department of Defense, who has been confirmed by the Senate, determines that the award of such contract is in the interest of the national defense.    8038.  (a) Except as provided in subsections (b) and (c), none of the funds made available by this Act may be used— 
 (1) to establish a field operating agency; or   (2) to pay the basic pay of a member of the Armed Forces or civilian employee of the department who is transferred or reassigned from a headquarters activity if the member or employee's place of duty remains at the location of that headquarters.   
 (b) The Secretary of Defense or Secretary of a military department may waive the limitations in subsection (a), on a case-by-case basis, if the Secretary determines, and certifies to the Committees on Appropriations of the House of Representatives and the Senate that the granting of the waiver will reduce the personnel requirements or the financial requirements of the department.   (c) This section does not apply to— 
 (1) field operating agencies funded within the National Intelligence Program;   (2) an Army field operating agency established to eliminate, mitigate, or counter the effects of improvised explosive devices, and, as determined by the Secretary of the Army, other similar threats;  
 (3) an Army field operating agency established to improve the effectiveness and efficiencies of biometric activities and to integrate common biometric technologies throughout the Department of Defense; or   (4) an Air Force field operating agency established to administer the Air Force Mortuary Affairs Program and Mortuary Operations for the Department of Defense and authorized Federal entities.    
 8039. 
 (a) None of the funds appropriated by this Act shall be available to convert to contractor performance an activity or function of the Department of Defense that, on or after the date of the enactment of this Act, is performed by Department of Defense civilian employees unless—  (1) the conversion is based on the result of a public-private competition that includes a most efficient and cost effective organization plan developed by such activity or function;  
 (2) the Competitive Sourcing Official determines that, over all performance periods stated in the solicitation of offers for performance of the activity or function, the cost of performance of the activity or function by a contractor would be less costly to the Department of Defense by an amount that equals or exceeds the lesser of—  (A) 10 percent of the most efficient organization's personnel-related costs for performance of that activity or function by Federal employees; or  
 (B) $10,000,000; and    (3) the contractor does not receive an advantage for a proposal that would reduce costs for the Department of Defense by— 
 (A) not making an employer-sponsored health insurance plan available to the workers who are to be employed in the performance of that activity or function under the contract; or   (B) offering to such workers an employer-sponsored health benefits plan that requires the employer to contribute less towards the premium or subscription share than the amount that is paid by the Department of Defense for health benefits for civilian employees under chapter 89 of title 5, United States Code.    
 (b) 
 (1) The Department of Defense, without regard to subsection (a) of this section or subsection (a), (b), or (c) of section 2461 of title 10, United States Code, and notwithstanding any administrative regulation, requirement, or policy to the contrary shall have full authority to enter into a contract for the performance of any commercial or industrial type function of the Department of Defense that—  (A) is included on the procurement list established pursuant to section 2 of the Javits-Wagner-O'Day Act (section 8503 of title 41, United States Code);  
 (B) is planned to be converted to performance by a qualified nonprofit agency for the blind or by a qualified nonprofit agency for other severely handicapped individuals in accordance with that Act; or   (C) is planned to be converted to performance by a qualified firm under at least 51 percent ownership by an Indian tribe, as defined in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)), or a Native Hawaiian Organization, as defined in section 8(a)(15) of the Small Business Act (15 U.S.C. 637(a)(15)).   
 (2) This section shall not apply to depot contracts or contracts for depot maintenance as provided in sections 2469 and 2474 of title 10, United States Code.    (c) The conversion of any activity or function of the Department of Defense under the authority provided by this section shall be credited toward any competitive or outsourcing goal, target, or measurement that may be established by statute, regulation, or policy and is deemed to be awarded under the authority of, and in compliance with, subsection (h) of section 2304 of title 10, United States Code, for the competition or outsourcing of commercial activities.  (rescissions) 
 8040. Of the funds appropriated in Department of Defense Appropriations Acts, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: Provided, That no amounts may be rescinded from amounts that were designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended:  (1) Other Procurement, Army, 2014/2016, $40,000,000; 
(2)Aircraft Procurement, Navy, 2014/2016, $91,571,000;   (3) Weapons Procurement, Navy, 2014/2016, $888,000;  
 (4) Aircraft Procurement, Air Force, 2014/2016, $2,300,000; (5)Missile Procurement, Air Force, 2014/2016, $1,000,000;  
 (6) Procurement of Ammunition, Air Force, 2014/2016, $12,600,000; (7)Other Procurement, Air Force, 2014/2016, $14,000,000;   
 (8) Procurement of Weapons and Tracked Combat Vehicles, Army, 2015/2017, $30,000,000;   (9) Other Procurement, Army, 2015/2017, $30,000,000;  
 (10) Aircraft Procurement, Navy, 2015/2017, $49,377,000;   (11) Weapons Procurement, Navy, 2015/2017, $15,422,000;  
 (12) Procurement of Ammunition, Navy and Marine Corps, 2015/2017, $8,906,000; (13)Procurement, Marine Corps, 2015/2017, $88,996,000;  
 (14) Aircraft Procurement, Air Force, 2015/2017, $108,870,000;   (15) Missile Procurement, Air Force, 2015/2017, $75,000,000;  
 (16) Other Procurement, Air Force, 2015/2017, $8,000,000;   (17) Research, Development, Test and Evaluation, Navy, 2015/2016, $232,228,000; and  
 (18) Research, Development, Test and Evaluation, Air Force, 2015/2016, $60,271,000.    8041. None of the funds available in this Act may be used to reduce the authorized positions for military technicians (dual status) of the Army National Guard, Air National Guard, Army Reserve and Air Force Reserve for the purpose of applying any administratively imposed civilian personnel ceiling, freeze, or reduction on military technicians (dual status), unless such reductions are a direct result of a reduction in military force structure.  
8042.None of the funds appropriated or otherwise made available in this Act may be obligated or expended for assistance to the Democratic People's Republic of Korea unless specifically appropriated for that purpose.  8043.Funds appropriated in this Act for operation and maintenance of the Military Departments, Combatant Commands and Defense Agencies shall be available for reimbursement of pay, allowances and other expenses which would otherwise be incurred against appropriations for the National Guard and Reserve when members of the National Guard and Reserve provide intelligence or counterintelligence support to Combatant Commands, Defense Agencies and Joint Intelligence Activities, including the activities and programs included within the National Intelligence Program and the Military Intelligence Program: Provided, That nothing in this section authorizes deviation from established Reserve and National Guard personnel and training procedures.  
8044. 
(a)None of the funds available to the Department of Defense for any fiscal year for drug interdiction or counter-drug activities may be transferred to any other department or agency of the United States except as specifically provided in an appropriations law.  (b)None of the funds available to the Central Intelligence Agency for any fiscal year for drug interdiction or counter-drug activities may be transferred to any other department or agency of the United States except as specifically provided in an appropriations law.  
 8045. None of the funds appropriated by this Act may be used for the procurement of ball and roller bearings other than those produced by a domestic source and of domestic origin: Provided, That the Secretary of the military department responsible for such procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate, that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes: Provided further, That this restriction shall not apply to the purchase of commercial items, as defined by section 103 of title 41, United States Code, except that the restriction shall apply to ball or roller bearings purchased as end items.   8046. In addition to the amounts appropriated or otherwise made available elsewhere in this Act, $44,000,000 (increased by $10,000,000) is hereby appropriated to the Department of Defense: Provided, That upon the determination of the Secretary of Defense that it shall serve the national interest, the Secretary shall make grants in the amounts specified as follows: $20,000,000 (increased by $10,000,000) to the United Service Organizations and $24,000,000 to the Red Cross.  
 8047. None of the funds in this Act may be used to purchase any supercomputer which is not manufactured in the United States, unless the Secretary of Defense certifies to the congressional defense committees that such an acquisition must be made in order to acquire capability for national security purposes that is not available from United States manufacturers.   8048. Notwithstanding any other provision in this Act, the Small Business Innovation Research program and the Small Business Technology Transfer program set-asides may be taken from programs, projects, or activities to the extent they contribute to the extramural budget.  
8049.None of the funds available to the Department of Defense under this Act shall be obligated or expended to pay a contractor under a contract with the Department of Defense for costs of any amount paid by the contractor to an employee when— (1)such costs are for a bonus or otherwise in excess of the normal salary paid by the contractor to the employee; and  
(2)such bonus is part of restructuring costs associated with a business combination. (including transfer of funds)  8050.During the current fiscal year, no more than $30,000,000 of appropriations made in this Act under the heading Operation and Maintenance, Defense-Wide may be transferred to appropriations available for the pay of military personnel, to be merged with, and to be available for the same time period as the appropriations to which transferred, to be used in support of such personnel in connection with support and services for eligible organizations and activities outside the Department of Defense pursuant to section 2012 of title 10, United States Code.  
 8051. During the current fiscal year, in the case of an appropriation account of the Department of Defense for which the period of availability for obligation has expired or which has closed under the provisions of section 1552 of title 31, United States Code, and which has a negative unliquidated or unexpended balance, an obligation or an adjustment of an obligation may be charged to any current appropriation account for the same purpose as the expired or closed account if—  (1) the obligation would have been properly chargeable (except as to amount) to the expired or closed account before the end of the period of availability or closing of that account;  
 (2) the obligation is not otherwise properly chargeable to any current appropriation account of the Department of Defense; and   (3) in the case of an expired account, the obligation is not chargeable to a current appropriation of the Department of Defense under the provisions of section 1405(b)(8) of the National Defense Authorization Act for Fiscal Year 1991, Public Law 101–510, as amended (31 U.S.C. 1551 note): Provided, That in the case of an expired account, if subsequent review or investigation discloses that there was not in fact a negative unliquidated or unexpended balance in the account, any charge to a current account under the authority of this section shall be reversed and recorded against the expired account: Provided further, That the total amount charged to a current appropriation under this section may not exceed an amount equal to 1 percent of the total appropriation for that account.   
8052. 
(a)Notwithstanding any other provision of law, the Chief of the National Guard Bureau may permit the use of equipment of the National Guard Distance Learning Project by any person or entity on a space-available, reimbursable basis. The Chief of the National Guard Bureau shall establish the amount of reimbursement for such use on a case-by-case basis.  (b)Amounts collected under subsection (a) shall be credited to funds available for the National Guard Distance Learning Project and be available to defray the costs associated with the use of equipment of the project under that subsection. Such funds shall be available for such purposes without fiscal year limitation.  
(including transfer of funds)  
8054.Of the funds appropriated in this Act under the heading ‘‘Operation and Maintenance, Defense-wide’’, $20,000,000 shall be for support of high priority Sexual Assault Prevention and Response Program requirements and activities, including the training and funding of personnel: Provided, That the funds are made available for transfer to the Department of the Army, the Department of the Navy, and the Department of the Air Force: Provided further, That funds transferred shall be merged with and available for the same purposes and for the same time period as the appropriations to which the funds are transferred: Provided further, That this transfer authority is in addition to any other transfer authority provided in this Act. 8055.None of the funds appropriated in title IV of this Act may be used to procure end-items for delivery to military forces for operational training, operational use or inventory requirements: Provided, That this restriction does not apply to end-items used in development, prototyping, and test activities preceding and leading to acceptance for operational use: Provided further, That this restriction does not apply to programs funded within the National Intelligence Program: Provided further, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that it is in the national security interest to do so.  
8056. 
(a)The Secretary of Defense may, on a case-by-case basis, waive with respect to a foreign country each limitation on the procurement of defense items from foreign sources provided in law if the Secretary determines that the application of the limitation with respect to that country would invalidate cooperative programs entered into between the Department of Defense and the foreign country, or would invalidate reciprocal trade agreements for the procurement of defense items entered into under section 2531 of title 10, United States Code, and the country does not discriminate against the same or similar defense items produced in the United States for that country.  (b)Subsection (a) applies with respect to— 
(1)contracts and subcontracts entered into on or after the date of the enactment of this Act; and  (2)options for the procurement of items that are exercised after such date under contracts that are entered into before such date if the option prices are adjusted for any reason other than the application of a waiver granted under subsection (a).  
(c)Subsection (a) does not apply to a limitation regarding construction of public vessels, ball and roller bearings, food, and clothing or textile materials as defined by section XI (chapters 50–65) of the Harmonized Tariff Schedule of the United States and products classified under headings 4010, 4202, 4203, 6401 through 6406, 6505, 7019, 7218 through 7229, 7304.41 through 7304.49, 7306.40, 7502 through 7508, 8105, 8108, 8109, 8211, 8215, and 9404.  8057. (a)In general (1) None of the funds made available by this Act may be used for any training, equipment, or other assistance for a unit of a foreign security force if the Secretary of Defense has credible information that the unit has committed a gross violation of human rights. 
(2)The Secretary of Defense, in consultation with the Secretary of State, shall ensure that prior to a decision to provide any training, equipment, or other assistance to a unit of a foreign security force full consideration is given to any credible information available to the Department of State relating to human rights violations by such unit. (b)ExceptionThe prohibition in subsection (a)(1) shall not apply if the Secretary of Defense, after consultation with the Secretary of State, determines that the government of such country has taken all necessary corrective steps, or if the equipment or other assistance is necessary to assist in disaster relief operations or other humanitarian or national security emergencies.  
(c)WaiverThe Secretary of Defense, after consultation with the Secretary of State, may waive the prohibition in subsection (a)(1) if the Secretary of Defense determines that such waiver is required by extraordinary circumstances.  (d)ProceduresThe Secretary of Defense shall establish, and periodically update, procedures to ensure that any information in the possession of the Department of Defense about gross violations of human rights by units of foreign security forces is shared on a timely basis with the Department of State. 
(e)ReportNot more than 15 days after the application of any exception under subsection (b) or the exercise of any waiver under subsection (c), the Secretary of Defense shall submit to the appropriate congressional committees a report— (1)in the case of an exception under subsection (b), providing notice of the use of the exception and stating the grounds for the exception; and 
(2)in the case of a waiver under subsection (c), describing the information relating to the gross violation of human rights; the extraordinary circumstances that necessitate the waiver; the purpose and duration of the training, equipment, or other assistance; and the United States forces and the foreign security force unit involved.   8058. None of the funds appropriated or otherwise made available by this or other Department of Defense Appropriations Acts may be obligated or expended for the purpose of performing repairs or maintenance to military family housing units of the Department of Defense, including areas in such military family housing units that may be used for the purpose of conducting official Department of Defense business.  
8059.Notwithstanding any other provision of law, funds appropriated in this Act under the heading Research, Development, Test and Evaluation, Defense-Wide for any new start advanced concept technology demonstration project or joint capability demonstration project may only be obligated 45 days after a report, including a description of the project, the planned acquisition and transition strategy and its estimated annual and total cost, has been provided in writing to the congressional defense committees: Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying to the congressional defense committees that it is in the national interest to do so.   8060. The Secretary of Defense shall provide a classified quarterly report beginning 30 days after enactment of this Act, to the House and Senate Appropriations Committees, Subcommittees on Defense on certain matters as directed in the classified annex accompanying this Act.  
8061.Notwithstanding section 12310(b) of title 10, United States Code, a Reserve who is a member of the National Guard serving on full-time National Guard duty under section 502(f) of title 32, United States Code, may perform duties in support of the ground-based elements of the National Ballistic Missile Defense System.  8062.None of the funds provided in this Act may be used to transfer to any nongovernmental entity ammunition held by the Department of Defense that has a center-fire cartridge and a United States military nomenclature designation of armor penetrator, armor piercing (AP), armor piercing incendiary (API), or armor-piercing incendiary tracer (API–T), except to an entity performing demilitarization services for the Department of Defense under a contract that requires the entity to demonstrate to the satisfaction of the Department of Defense that armor piercing projectiles are either: (1) rendered incapable of reuse by the demilitarization process; or (2) used to manufacture ammunition pursuant to a contract with the Department of Defense or the manufacture of ammunition for export pursuant to a License for Permanent Export of Unclassified Military Articles issued by the Department of State.  
8063.Notwithstanding any other provision of law, the Chief of the National Guard Bureau, or his designee, may waive payment of all or part of the consideration that otherwise would be required under section 2667 of title 10, United States Code, in the case of a lease of personal property for a period not in excess of 1 year to any organization specified in section 508(d) of title 32, United States Code, or any other youth, social, or fraternal nonprofit organization as may be approved by the Chief of the National Guard Bureau, or his designee, on a case-by-case basis.   8064. None of the funds appropriated by this Act shall be used for the support of any nonappropriated funds activity of the Department of Defense that procures malt beverages and wine with nonappropriated funds for resale (including such alcoholic beverages sold by the drink) on a military installation located in the United States unless such malt beverages and wine are procured within that State, or in the case of the District of Columbia, within the District of Columbia, in which the military installation is located: Provided, That in a case in which the military installation is located in more than one State, purchases may be made in any State in which the installation is located: Provided further, That such local procurement requirements for malt beverages and wine shall apply to all alcoholic beverages only for military installations in States which are not contiguous with another State: Provided further, That alcoholic beverages other than wine and malt beverages, in contiguous States and the District of Columbia shall be procured from the most competitive source, price and other factors considered. (including transfer of funds)  
8065.Of the amounts appropriated in this Act under the heading Operation and Maintenance, Army, $76,611,750 shall remain available until expended: Provided, That notwithstanding any other provision of law, the Secretary of Defense is authorized to transfer such funds to other activities of the Federal Government: Provided further, That the Secretary of Defense is authorized to enter into and carry out contracts for the acquisition of real property, construction, personal services, and operations related to projects carrying out the purposes of this section: Provided further, That contracts entered into under the authority of this section may provide for such indemnification as the Secretary determines to be necessary: Provided further, That projects authorized by this section shall comply with applicable Federal, State, and local law to the maximum extent consistent with the national security, as determined by the Secretary of Defense.   8066.  (a) None of the funds appropriated in this or any other Act may be used to take any action to modify— 
 (1) the appropriations account structure for the National Intelligence Program budget, including through the creation of a new appropriation or new appropriation account;   (2) how the National Intelligence Program budget request is presented in the unclassified P–1, R–1, and O–1 documents supporting the Department of Defense budget request;  
 (3) the process by which the National Intelligence Program appropriations are apportioned to the executing agencies; or   (4) the process by which the National Intelligence Program appropriations are allotted, obligated and disbursed.   
 (b) Nothing in section (a) shall be construed to prohibit the merger of programs or changes to the National Intelligence Program budget at or below the Expenditure Center level, provided such change is otherwise in accordance with paragraphs (a)(1)–(3).   (c) The Director of National Intelligence and the Secretary of Defense may jointly, only for the purposes of achieving auditable financial statements and improving fiscal reporting, study and develop detailed proposals for alternative financial management processes. Such study shall include a comprehensive counterintelligence risk assessment to ensure that none of the alternative processes will adversely affect counterintelligence.  
 (d) Upon development of the detailed proposals defined under subsection (c), the Director of National Intelligence and the Secretary of Defense shall—  (1) provide the proposed alternatives to all affected agencies;  
 (2) receive certification from all affected agencies attesting that the proposed alternatives will help achieve auditability, improve fiscal reporting, and will not adversely affect counterintelligence; and   (3) not later than 30 days after receiving all necessary certifications under paragraph (2), present the proposed alternatives and certifications to the congressional defense and intelligence committees.   
 (e) This section shall not be construed to alter or affect the application of section 1623 of the National Defense Authorization Act for Fiscal Year 2016 to the amounts made available by this Act.    8067. In addition to amounts provided elsewhere in this Act, $5,000,000 (increased by $5,000,000) is hereby appropriated to the Department of Defense, to remain available for obligation until expended: Provided, That notwithstanding any other provision of law, that upon the determination of the Secretary of Defense that it shall serve the national interest, these funds shall be available only for a grant to the Fisher House Foundation, Inc., only for the construction and furnishing of additional Fisher Houses to meet the needs of military family members when confronted with the illness or hospitalization of an eligible military beneficiary.  
(including transfer of funds)  
8068.Of the amounts appropriated in this Act under the headings Procurement, Defense-Wide and Research, Development, Test and Evaluation, Defense-Wide, $487,595,000 shall be for the Israeli Cooperative Programs: Provided, That of this amount, $55,000,000 shall be for the Secretary of Defense to provide to the Government of Israel for the procurement of the Iron Dome defense system to counter short-range rocket threats, subject to the United States-Israel Iron Dome Procurement Agreement, as amended; $286,526,000 shall be for the Short Range Ballistic Missile Defense (SRBMD) program, including cruise missile defense research and development under the SRBMD program, of which $15,000,000 shall be for production activities of SRBMD missiles in the United States and in Israel to meet Israel's defense requirements consistent with each nation's laws, regulations, and procedures; $89,550,000 shall be for an upper-tier component to the Israeli Missile Defense Architecture; and $56,519,000 shall be for the Arrow System Improvement Program including development of a long range, ground and airborne, detection suite: Provided further, That funds made available under this provision for production of missiles and missile components may be transferred to appropriations available for the procurement of weapons and equipment, to be merged with and to be available for the same time period and the same purposes as the appropriation to which transferred: Provided further, That the transfer authority provided under this provision is in addition to any other transfer authority contained in this Act.(including transfer of funds)   8069. Of the amounts appropriated in this Act under the heading Shipbuilding and Conversion, Navy, $389,305,000 shall be available until September 30, 2016, to fund prior year shipbuilding cost increases: Provided, That upon enactment of this Act, the Secretary of the Navy shall transfer funds to the following appropriations in the amounts specified: Provided further, That the amounts transferred shall be merged with and be available for the same purposes as the appropriations to which transferred to: 
 (1) Under the heading Shipbuilding and Conversion, Navy, 2008/2016: Carrier Replacement Program $123,760,000;   (2) Under the heading Shipbuilding and Conversion, Navy, 2009/2016: LPD–17 Amphibious Transport Dock Program $22,860,000;  
 (3) Under the heading Shipbuilding and Conversion, Navy, 2012/2016: CVN Refueling Overhauls Program $20,029,000;   (4) Under the heading Shipbuilding and Conversion, Navy, 2012/2016: DDG–51 Destroyer $75,014,000;  
 (5) Under the heading Shipbuilding and Conversion, Navy, 2012/2016: Littoral Combat Ship $82,674,000;   (6) Under the heading Shipbuilding and Conversion, Navy, 2012/2016: Amphibious Transport Dock Program $38,733,000;  
 (7) Under the heading Shipbuilding and Conversion, Navy, 2012/2016: Joint High Speed Vessel $22,597,000; and   (8) Under the heading Shipbuilding and Conversion, Navy, 2013/2016: Joint High Speed Vessel $3,638,000.   
8070.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094) during fiscal year 2016 until the enactment of the Intelligence Authorization Act for Fiscal Year 2016.   8071. None of the funds provided in this Act shall be available for obligation or expenditure through a reprogramming of funds that creates or initiates a new program, project, or activity unless such program, project, or activity must be undertaken immediately in the interest of national security and only after written prior notification to the congressional defense committees.  
 8072. The budget of the President for fiscal year 2017 submitted to the Congress pursuant to section 1105 of title 31, United States Code, shall include separate budget justification documents for costs of United States Armed Forces' participation in contingency operations for the Military Personnel accounts, the Operation and Maintenance accounts, the Procurement accounts, and the Research, Development, Test and Evaluation accounts: Provided, That these documents shall include a description of the funding requested for each contingency operation, for each military service, to include all Active and Reserve components, and for each appropriations account: Provided further, That these documents shall include estimated costs for each element of expense or object class, a reconciliation of increases and decreases for each contingency operation, and programmatic data including, but not limited to, troop strength for each Active and Reserve component, and estimates of the major weapons systems deployed in support of each contingency: Provided further, That these documents shall include budget exhibits OP–5 and OP–32 (as defined in the Department of Defense Financial Management Regulation) for all contingency operations for the budget year and the two preceding fiscal years.   8073. None of the funds in this Act may be used for research, development, test, evaluation, procurement or deployment of nuclear armed interceptors of a missile defense system.  
 8074. Notwithstanding any other provision of this Act, to reflect savings due to favorable foreign exchange rates, the total amount appropriated in this Act is hereby reduced by $1,152,206,000.   8075. None of the funds appropriated or made available in this Act shall be used to reduce or disestablish the operation of the 53rd Weather Reconnaissance Squadron of the Air Force Reserve, if such action would reduce the WC–130 Weather Reconnaissance mission below the levels funded in this Act: Provided, That the Air Force shall allow the 53rd Weather Reconnaissance Squadron to perform other missions in support of national defense requirements during the non-hurricane season.  
 8076. None of the funds provided in this Act shall be available for integration of foreign intelligence information unless the information has been lawfully collected and processed during the conduct of authorized foreign intelligence activities: Provided, That information pertaining to United States persons shall only be handled in accordance with protections provided in the Fourth Amendment of the United States Constitution as implemented through Executive Order No. 12333.   8077.  (a) At the time members of reserve components of the Armed Forces are called or ordered to active duty under section 12302(a) of title 10, United States Code, each member shall be notified in writing of the expected period during which the member will be mobilized.  
 (b) The Secretary of Defense may waive the requirements of subsection (a) in any case in which the Secretary determines that it is necessary to do so to respond to a national security emergency or to meet dire operational requirements of the Armed Forces.    8078.  (a) None of the funds appropriated by this Act may be used to transfer research and development, acquisition, or other program authority relating to current tactical unmanned aerial vehicles (TUAVs) from the Army.  
 (b) The Army shall retain responsibility for and operational control of the MQ–1C Gray Eagle Unmanned Aerial Vehicle (UAV) in order to support the Secretary of Defense in matters relating to the employment of unmanned aerial vehicles.    8079. Up to $15,000,000 of the funds appropriated under the heading Operation and Maintenance, Navy may be made available for the Asia Pacific Regional Initiative Program for the purpose of enabling the Pacific Command to execute Theater Security Cooperation activities such as humanitarian assistance, and payment of incremental and personnel costs of training and exercising with foreign security forces: Provided, That funds made available for this purpose may be used, notwithstanding any other funding authorities for humanitarian assistance, security assistance or combined exercise expenses: Provided further, That funds may not be obligated to provide assistance to any foreign country that is otherwise prohibited from receiving such type of assistance under any other provision of law.  
8080.None of the funds appropriated by this Act for programs of the Office of the Director of National Intelligence shall remain available for obligation beyond the current fiscal year, except for funds appropriated for research and technology, which shall remain available until September 30, 2017.  8081.For purposes of section 1553(b) of title 31, United States Code, any subdivision of appropriations made in this Act under the heading Shipbuilding and Conversion, Navy shall be considered to be for the same purpose as any subdivision under the heading Shipbuilding and Conversion, Navy appropriations in any prior fiscal year, and the 1 percent limitation shall apply to the total amount of the appropriation.  
 8082. 
 (a) Not later than 60 days after the date of enactment of this Act, the Director of National Intelligence shall submit a report to the congressional intelligence committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2016: Provided, That the report shall include—  (1) a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level;  
 (2) a delineation in the table for each appropriation by Expenditure Center and project; and   (3) an identification of items of special congressional interest.   
 (b) None of the funds provided for the National Intelligence Program in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional intelligence committees, unless the Director of National Intelligence certifies in writing to the congressional intelligence committees that such reprogramming or transfer is necessary as an emergency requirement.    8083. None of the funds made available by this Act may be used to eliminate, restructure, or realign Army Contracting Command–New Jersey or make disproportionate personnel reductions at any Army Contracting Command–New Jersey sites without 30-day prior notification to the congressional defense committees.  
 8084. None of the funds made available by this Act for excess defense articles, assistance under section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456), or peacekeeping operations for the countries designated annually to be in violation of the standards of the Child Soldiers Prevention Act of 2008 (Public Law 110–457; 22 U.S.C. 2370c–1) may be used to support any military training or operation that includes child soldiers, as defined by the Child Soldiers Prevention Act of 2008, unless such assistance is otherwise permitted under section 404 of the Child Soldiers Prevention Act of 2008.  (including transfer of funds)  8085.Of the funds appropriated in the Intelligence Community Management Account for the Program Manager for the Information Sharing Environment, $20,000,000 is available for transfer by the Director of National Intelligence to other departments and agencies for purposes of Government-wide information sharing activities: Provided, That funds transferred under this provision are to be merged with and available for the same purposes and time period as the appropriation to which transferred: Provided further, That the Office of Management and Budget must approve any transfers made under this provision.  
 8086. 
 (a) None of the funds provided for the National Intelligence Program in this or any prior appropriations Act shall be available for obligation or expenditure through a reprogramming or transfer of funds in accordance with section 102A(d) of the National Security Act of 1947 (50 U.S.C. 3024(d)) that—  (1) creates a new start effort;  
 (2) terminates a program with appropriated funding of $10,000,000 or more;   (3) transfers funding into or out of the National Intelligence Program; or 
(4)transfers funding between appropriations, unless the congressional intelligence committees are notified 30 days in advance of such reprogramming of funds; this notification period may be reduced for urgent national security requirements.    (b) None of the funds provided for the National Intelligence Program in this or any prior appropriations Act shall be available for obligation or expenditure through a reprogramming or transfer of funds in accordance with section 102A(d) of the National Security Act of 1947 (50 U.S.C. 3024(d)) that results in a cumulative increase or decrease of the levels specified in the classified annex accompanying the Act unless the congressional intelligence committees are notified 30 days in advance of such reprogramming of funds; this notification period may be reduced for urgent national security requirements.   
 8087. The Director of National Intelligence shall submit to Congress each year, at or about the time that the President's budget is submitted to Congress that year under section 1105(a) of title 31, United States Code, a future-years intelligence program (including associated annexes) reflecting the estimated expenditures and proposed appropriations included in that budget. Any such future-years intelligence program shall cover the fiscal year with respect to which the budget is submitted and at least the four succeeding fiscal years.  8088.For the purposes of this Act, the term congressional intelligence committees means the Permanent Select Committee on Intelligence of the House of Representatives, the Select Committee on Intelligence of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives, and the Subcommittee on Defense of the Committee on Appropriations of the Senate.  
 8089. The Department of Defense shall continue to report incremental contingency operations costs for Operation Inherent Resolve, Operation Freedom’s Sentinel, and any named successor operations, on a monthly basis and any other operation designated and identified by the Secretary of Defense for the purposes of section 127a of title 10, United States Code, on a semi-annual basis in the Cost of War Execution Report as prescribed in the Department of Defense Financial Management Regulation Department of Defense Instruction 7000.14, Volume 12, Chapter 23 Contingency Operations, Annex 1, dated September 2005.  (including transfer of funds)  8090.During the current fiscal year, not to exceed $11,000,000 from each of the appropriations made in title II of this Act for Operation and Maintenance, Army, Operation and Maintenance, Navy, and Operation and Maintenance, Air Force may be transferred by the military department concerned to its central fund established for Fisher Houses and Suites pursuant to section 2493(d) of title 10, United States Code.  
(including transfer of funds)  
8091.Funds appropriated by this Act may be available for the purpose of making remittances and transfers to the Defense Acquisition Workforce Development Fund in accordance with section 1705 of title 10, United States Code.   8092.  (a) Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public Web site of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest.  
 (b) Subsection (a) shall not apply to a report if—  (1) the public posting of the report compromises national security; or  
 (2) the report contains proprietary information.    (c) The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days.   
8093. 
(a)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract for an amount in excess of $1,000,000, unless the contractor agrees not to— (1)enter into any agreement with any of its employees or independent contractors that requires, as a condition of employment, that the employee or independent contractor agree to resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention; or  
(2)take any action to enforce any provision of an existing agreement with an employee or independent contractor that mandates that the employee or independent contractor resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention.  (b)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract unless the contractor certifies that it requires each covered subcontractor to agree not to enter into, and not to take any action to enforce any provision of, any agreement as described in paragraphs (1) and (2) of subsection (a), with respect to any employee or independent contractor performing work related to such subcontract. For purposes of this subsection, a covered subcontractor is an entity that has a subcontract in excess of $1,000,000 on a contract subject to subsection (a).  
(c)The prohibitions in this section do not apply with respect to a contractor's or subcontractor's agreements with employees or independent contractors that may not be enforced in a court of the United States.  (d)The Secretary of Defense may waive the application of subsection (a) or (b) to a particular contractor or subcontractor for the purposes of a particular contract or subcontract if the Secretary or the Deputy Secretary personally determines that the waiver is necessary to avoid harm to national security interests of the United States, and that the term of the contract or subcontract is not longer than necessary to avoid such harm. The determination shall set forth with specificity the grounds for the waiver and for the contract or subcontract term selected, and shall state any alternatives considered in lieu of a waiver and the reasons each such alternative would not avoid harm to national security interests of the United States. The Secretary of Defense shall transmit to Congress, and simultaneously make public, any determination under this subsection not less than 15 business days before the contract or subcontract addressed in the determination may be awarded.  
(including transfer of funds)  
8094.From within the funds appropriated for operation and maintenance for the Defense Health Program in this Act, up to $121,000,000, shall be available for transfer to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund in accordance with the provisions of section 1704 of the National Defense Authorization Act for Fiscal Year 2010, Public Law 111–84: Provided, That for purposes of section 1704(b), the facility operations funded are operations of the integrated Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility as described by section 706 of Public Law 110–417: Provided further, That additional funds may be transferred from funds appropriated for operation and maintenance for the Defense Health Program to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Defense to the Committees on Appropriations of the House of Representatives and the Senate.   8095. The Office of the Director of National Intelligence shall not employ more senior executive employees than are specified in the classified annex.  
8096.Appropriations available to the Department of Defense may be used for the purchase of heavy and light armored vehicles for the physical security of personnel or for force protection purposes up to a limit of $450,000 per vehicle, notwithstanding price or other limitations applicable to the purchase of passenger carrying vehicles.   8097. None of the funds appropriated or otherwise made available by this Act or any other Act may be used by the Department of Defense or a component thereof in contravention of section 1661, 1662, or 1663 of the National Defense Authorization Act for Fiscal Year 2016.  
 8098. The Secretary of Defense shall report quarterly the numbers of civilian personnel end strength by appropriation account for each and every appropriation account used to finance Federal civilian personnel salaries to the congressional defense committees within 15 days after the end of each fiscal quarter. (including transfer of funds)   8099. Upon a determination by the Director of National Intelligence that such action is necessary and in the national interest, the Director may, with the approval of the Office of Management and Budget, transfer not to exceed $1,000,000,000 of the funds made available in this Act for the National Intelligence Program: Provided, That such authority to transfer may not be used unless for higher priority items, based on unforeseen intelligence requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by the Congress: Provided further, That a request for multiple reprogrammings of funds using authority provided in this section shall be made prior to June 30, 2016.  
 8100. None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who—  (1) is not a United States citizen or a member of the Armed Forces of the United States; and  
 (2) is or was held on or after June 24, 2009, at United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense.    8101.  (a) None of the funds appropriated or otherwise made available in this or any other Act may be used to construct, acquire, or modify any facility in the United States, its territories, or possessions to house any individual described in subsection (c) for the purposes of detention or imprisonment in the custody or under the effective control of the Department of Defense.  
 (b) The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba.   (c) An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantanamo Bay, Cuba, and who— 
 (1) is not a citizen of the United States or a member of the Armed Forces of the United States; and   (2) is— 
 (A) in the custody or under the effective control of the Department of Defense; or   (B) otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.     
 8102. None of the funds appropriated or otherwise made available in this Act may be used to transfer any individual detained at United States Naval Station Guantanamo Bay, Cuba, to the custody or control of the individual's country of origin, any other foreign country, or any other foreign entity except in accordance with section 1035 of the National Defense Authorization Act for Fiscal Year 2014.   8103. None of the funds made available by this Act may be used in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.). 
8104.None of the funds made available by this Act may be used by the Department of Defense or any other Federal agency to lease or purchase new light duty vehicles, for any executive fleet, or for any agency’s fleet inventory, except in accordance with Presidential Memorandum-Federal Fleet Performance, dated May 24, 2011.   8105.  (a) None of the funds appropriated or otherwise made available by this or any other Act may be used by the Secretary of Defense, or any other official or officer of the Department of Defense, to enter into a contract, memorandum of understanding, or cooperative agreement with, or make a grant to, or provide a loan or loan guarantee to Rosoboronexport or any subsidiary of Rosoboronexport.  
 (b) The Secretary of Defense may waive the limitation in subsection (a) if the Secretary, in consultation with the Secretary of State and the Director of National Intelligence, determines that it is in the vital national security interest of the United States to do so, and certifies in writing to the congressional defense committees that, to the best of the Secretary's knowledge—  (1) Rosoboronexport has ceased the transfer of lethal military equipment to, and the maintenance of existing lethal military equipment for, the Government of the Syrian Arab Republic;  
 (2) the armed forces of the Russian Federation have withdrawn from Crimea, other than armed forces present on military bases subject to agreements in force between the Government of the Russian Federation and the Government of Ukraine; and   (3) agents of the Russian Federation have ceased taking active measures to destabilize the control of the Government of Ukraine over eastern Ukraine.   
 (c) The Inspector General of the Department of Defense shall conduct a review of any action involving Rosoboronexport with respect to a waiver issued by the Secretary of Defense pursuant to subsection (b), and not later than 90 days after the date on which such a waiver is issued by the Secretary of Defense, the Inspector General shall submit to the congressional defense committees a report containing the results of the review conducted with respect to such waiver.    8106. None of the funds made available in this Act may be used for the purchase or manufacture of a flag of the United States unless such flags are treated as covered items under section 2533a(b) of title 10, United States Code.  
 8107. None of the funds appropriated in this or any other Act may be obligated or expended by the United States Government for the direct personal benefit of the President of Afghanistan.  8108. (a)Of the funds appropriated in this Act for the Department of Defense, amounts may be made available, under such regulations as the Secretary of Defense may prescribe, to local military commanders appointed by the Secretary, or by an officer or employee designated by the Secretary, to provide at their discretion ex gratia payments in amounts consistent with subsection (d) of this section for damage, personal injury, or death that is incident to combat operations of the Armed Forces in a foreign country. 
(b)An ex gratia payment under this section may be provided only if— (1)the prospective foreign civilian recipient is determined by the local military commander to be friendly to the United States; 
(2)a claim for damages would not be compensable under chapter 163 of title 10, United States Code (commonly known as the Foreign Claims Act); and (3)the property damage, personal injury, or death was not caused by action by an enemy. 
(c)Nature of paymentsAny payments provided under a program under subsection (a) shall not be considered an admission or acknowledgement of any legal obligation to compensate for any damage, personal injury, or death. (d)Amount of paymentsIf the Secretary of Defense determines a program under subsection (a) to be appropriate in a particular setting, the amounts of payments, if any, to be provided to civilians determined to have suffered harm incident to combat operations of the Armed Forces under the program should be determined pursuant to regulations prescribed by the Secretary and based on an assessment, which should include such factors as cultural appropriateness and prevailing economic conditions. 
(e)Legal adviceLocal military commanders shall receive legal advice before making ex gratia payments under this subsection. The legal advisor, under regulations of the Department of Defense, shall advise on whether an ex gratia payment is proper under this section and applicable Department of Defense regulations. (f)Written recordA written record of any ex gratia payment offered or denied shall be kept by the local commander and on a timely basis submitted to the appropriate office in the Department of Defense as determined by the Secretary of Defense. 
(g)ReportThe Secretary of Defense shall report to the congressional defense committees on an annual basis the efficacy of the ex gratia payment program including the number of types of cases considered, amounts offered, the response from ex gratia payment recipients, and any recommended modifications to the program. (h)LimitationNothing in this section shall be deemed to provide any new authority to the Secretary of Defense.  
 8109. None of the funds available in this Act to the Department of Defense, other than appropriations made for necessary or routine refurbishments, upgrades or maintenance activities, shall be used to reduce or to prepare to reduce the number of deployed and non-deployed strategic delivery vehicles and launchers below the levels set forth in the report submitted to Congress in accordance with section 1042 of the National Defense Authorization Act for Fiscal Year 2012.   8110. The Secretary of Defense shall post grant awards on a public Web site in a searchable format.  
 8111. None of the funds made available by this Act may be used to realign forces at Lajes Air Force Base, Azores, Portugal, until the Secretary of Defense certifies to the congressional defense committees that the Secretary of Defense has determined, based on an analysis of operational requirements, that Lajes Air Force Base is not an optimal location for the Joint Intelligence Analysis Complex.   8112. None of the funds made available by this Act may be used to fund the performance of a flight demonstration team at a location outside of the United States: Provided, That this prohibition applies only if a performance of a flight demonstration team at a location within the United States was canceled during the current fiscal year due to insufficient funding.  
 8113. None of the funds made available by this Act may be used by the National Security Agency to—  (1) conduct an acquisition pursuant to section 702 of the Foreign Intelligence Surveillance Act of 1978 for the purpose of targeting a United States person; or  
 (2) acquire, monitor, or store the contents (as such term is defined in section 2510(8) of title 18, United States Code) of any electronic communication of a United States person from a provider of electronic communication services to the public pursuant to section 501 of the Foreign Intelligence Surveillance Act of 1978.   (including transfer of funds)   8114. In addition to amounts provided elsewhere in this Act for basic allowance for housing for military personnel, including active duty, reserve and National Guard personnel, $400,000,000 is hereby appropriated to the Department of Defense and made available for transfer only to military personnel accounts: Provided, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.  
 8115. None of the funds made available by this Act may be obligated or expended to implement the Arms Trade Treaty until the Senate approves a resolution of ratification for the Treaty.   8116. None of the funds made available by this Act may be used to transfer or divest AH–64 Apache helicopters from the Army National Guard to the active Army in fiscal year 2016: Provided, That the Secretary of the Army shall ensure the continuing readiness of the AH–64 Apache aircraft and ensure the training of the crews of such aircraft during fiscal year 2016, including the allocation of funds for operation and maintenance and personnel connected with such aircraft: Provided further, That this section shall continue in effect through the date of enactment of the National Defense Authorization Act for Fiscal Year 2016.  
 8117. None of the funds made available in this Act may be obligated for activities authorized under section 1208 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 112–81; 125 Stat. 1621) to initiate support for, or expand support to, foreign forces, irregular forces, groups, or individuals unless the congressional defense committees are notified in accordance with the direction contained in the classified annex accompanying this Act, not less than 15 days before initiating such support: Provided, That none of the funds made available in this Act may be used under such section 1208 for any activity that is not in support of an ongoing military operation being conducted by United States Special Operations Forces to combat terrorism:  Provided further, That the Secretary of Defense may waive the prohibitions in this section if the Secretary determines that such waiver is required by extraordinary circumstances and, by not later than 72 hours after making such waiver, notifies the congressional defense committees of such waiver.   8118.  (a) Within 90 days of enactment of this Act, the Secretary of Defense shall submit a report to the congressional defense committees to assess whether the justification and approval requirements under section 811 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2405) have, inconsistent with the intent of Congress— 
 (1) negatively impacted the ability of covered entities to be awarded sole-source contracts with the Department of Defense greater than $20,000,000;   (2) discouraged agencies from awarding contracts greater than $20,000,000 to covered entities; and  
 (3) been misconstrued and/or inconsistently implemented.    (b) The Comptroller General shall analyze and report to the congressional defense committees on the sufficiency of the Department's report in addressing the requirements; review the extent to which section 811 has negatively impacted the ability of covered entities to be awarded sole-source contracts with the Department, discouraged agencies from awarding contracts, or been misconstrued and/or inconsistently implemented.   
 8119. None of the funds made available by this Act may be used with respect to Iraq in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.), including for the introduction of United States armed forces into hostilities in Iraq, into situations in Iraq where imminent involvement in hostilities is clearly indicated by the circumstances, or into Iraqi territory, airspace, or waters while equipped for combat, in contravention of the congressional consultation and reporting requirements of sections 3 and 4 of such Resolution (50 U.S.C. 1542 and 1543).   8120. None of the funds made available by this Act may be used to divest, retire, transfer, or place in storage or on backup aircraft inventory status, or prepare to divest, retire, transfer, or place in storage or on backup aircraft inventory status, any A–10 aircraft, or to disestablish any units of the active or reserve component associated with such aircraft.  
 8121. Of the funds provided for Research, Development, Test and Evaluation, Defense-Wide in this Act, not less than $2,800,000 shall be used to support the Department's activities related to the implementation of the Digital Accountability and Transparency Act (Public Law 113–101; 31 U.S.C. 6101 note) and to support the implementation of a uniform procurement instrument identifier as described in subpart 4.16 of Title 48, Code of Federal Regulations, to include changes in business processes, workforce, or information technology. 8123.None of the funds provided in this Act for the T–AO(X) program shall be used to award a new contract that provides for the acquisition of the following components unless those components are manufactured in the United States: Auxiliary equipment (including pumps) for shipboard services; propulsion equipment (including engines, reduction gears, and propellers); shipboard cranes; and spreaders for shipboard cranes. 
(including transfer of funds) 
8124.In addition to amounts provided elsewhere in this Act for military personnel pay, including active duty, reserve and National Guard personnel, $700,000,000 is hereby appropriated to the Department of Defense and made available for transfer only to military personnel accounts: Provided, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. 8125.The amounts appropriated in title II of this Act are hereby reduced by $359,000,000 to reflect excess cash balances in Department of Defense Working Capital Funds, as follows:  
(1)From “Operation and Maintenance, Army”, $138,000,000; (2)From Operation and Maintenance, Defense-Wide, $221,000,000.  
8126.Notwithstanding any other provision of this Act, to reflect savings due to lower than anticipated fuel prices, the total amount appropriated in this Act is hereby reduced by $814,000,000. 8127.None of the funds made available by this Act may be used to reduce the end strength levels for the Army National Guard of the United States below the levels specified for the Army National Guard of the United States in subtitle B of title IV of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291): Provided, That this section shall continue in effect through the date of enactment of the National Defense Authorization Act for fiscal year 2016.  
8128.None of the funds made available by this Act may be used to enforce section 526 of the Energy Independence and Security Act of 2007 (Public Law 110–140; 42 U.S.C. 17142).    IXGlobal War on Terrorism Military Personnel Military Personnel, ArmyFor an additional amount for Military Personnel, Army, $5,664,570,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Military Personnel, NavyFor an additional amount for Military Personnel, Navy, $1,643,136,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Military Personnel, Marine CorpsFor an additional amount for Military Personnel, Marine Corps, $555,998,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Military Personnel, Air ForceFor an additional amount for Military Personnel, Air Force, $2,376,095,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Reserve Personnel, ArmyFor an additional amount for Reserve Personnel, Army, $24,462,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Reserve Personnel, NavyFor an additional amount for Reserve Personnel, Navy, $12,693,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Reserve Personnel, Marine CorpsFor an additional amount for Reserve Personnel, Marine Corps, $3,393,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Reserve Personnel, Air ForceFor an additional amount for Reserve Personnel, Air Force, $18,710,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. National Guard Personnel, ArmyFor an additional amount for National Guard Personnel, Army, $166,015,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. National Guard Personnel, Air ForceFor an additional amount for National Guard Personnel, Air Force, $2,828,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance Operation and Maintenance, ArmyFor an additional amount for Operation and Maintenance, Army, $18,910,604,000 (reduced by $80,000,000) (increased by $80,000,000): Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Navy(including transfer of funds)For an additional amount for Operation and Maintenance, Navy, $6,747,313,000: of which up to $160,002,000 may be transferred to the Coast Guard Operating Expenses account, notwithstanding the provisions of section 2215 of title 10, United States Code: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Marine CorpsFor an additional amount for Operation and Maintenance, Marine Corps, $1,871,834,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Air ForceFor an additional amount for Operation and Maintenance, Air Force, $10,799,220,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Defense-WideFor an additional amount for Operation and Maintenance, Defense-Wide, $7,559,131,000: Provided, That of the funds provided under this heading, not to exceed $1,260,000,000, to remain available until September 30, 2017, shall be for payments to reimburse key cooperating nations for logistical, military, and other support, including access, provided to United States military and stability operations in Afghanistan and to counter the Islamic State of Iraq and the Levant: Provided further, That such reimbursement payments may be made in such amounts as the Secretary of Defense, with the concurrence of the Secretary of State, and in consultation with the Director of the Office of Management and Budget, may determine, based on documentation determined by the Secretary of Defense to adequately account for the support provided, and such determination is final and conclusive upon the accounting officers of the United States, and 15 days following notification to the appropriate congressional committees: Provided further, That these funds may be used for the purpose of providing specialized training and procuring supplies and specialized equipment and providing such supplies and loaning such equipment on a non-reimbursable basis to coalition forces supporting United States military and stability operations in Afghanistan and to counter the Islamic State of Iraq and the Levant, and 15 days following notification to the appropriate congressional committees: Provided further, That these funds may be used to support the Government of Jordan, in such amounts as the Secretary of Defense may determine, to maintain the ability of the Jordanian armed forces to maintain security along the border between Jordan and Syria, upon 15 days prior written notification to the congressional defense committees outlining the amounts reimbursed and the nature of the expenses to be reimbursed: Provided further, That not to exceed $15,000,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of Defense, and payments may be made on his certificate of necessity for confidential military purposes: Provided further, That the authority in the preceding proviso may only be used for emergency and extraordinary expenses associated with activities to counter the Islamic State of Iraq and the Levant: Provided further, That of the funds provided under this heading, up to $30,000,000 shall be for Operation Observant Compass: Provided further, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees on the use of funds provided in this paragraph: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Army ReserveFor an additional amount for Operation and Maintenance, Army Reserve, $124,559,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Navy ReserveFor an additional amount for Operation and Maintenance, Navy Reserve, $34,187,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Marine Corps ReserveFor an additional amount for Operation and Maintenance, Marine Corps Reserve, $3,455,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Air Force ReserveFor an additional amount for Operation and Maintenance, Air Force Reserve, $209,606,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Army National GuardFor an additional amount for Operation and Maintenance, Army National Guard, $160,845,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Air National GuardFor an additional amount for Operation and Maintenance, Air National Guard, $225,350,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Counterterrorism Partnerships Fund (including transfer of funds) For the Counterterrorism Partnerships Fund, $2,060,000,000, to remain available until September 30, 2017: Provided, That such funds shall be available to provide support and assistance to foreign security forces or other groups or individuals to conduct, support, or facilitate counterterrorism and crisis response activities pursuant to section 1534 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015: Provided further, That the Secretary of Defense shall transfer the funds provided herein to other appropriations provided for in this Act to be merged with and to be available for the same purposes and subject to the same authorities and for the same time period as the appropriation to which transferred: Provided further, That the transfer authority under this heading is in addition to any other transfer authority provided elsewhere in this Act: Provided further, That the funds available under this heading are available for transfer only to the extent that the Secretary of Defense submits a prior approval reprogramming request to the congressional defense committees: Provided further, That the Secretary of Defense shall comply with the appropriate vetting standards and procedures established elsewhere in this Act for any recipient of training, equipment, or other assistance: Provided further, That the amount provided under this heading is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Afghanistan Security Forces Fund For the Afghanistan Security Forces Fund, $3,762,257,000, to remain available until September 30, 2017: Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, for the purpose of allowing the Commander, Combined Security Transition Command—Afghanistan, or the Secretary's designee, to provide assistance, with the concurrence of the Secretary of State, to the security forces of Afghanistan, including the provision of equipment, supplies, services, training, facility and infrastructure repair, renovation, construction, and funding: Provided further, That the authority to provide assistance under this heading is in addition to any other authority to provide assistance to foreign nations: Provided further, That contributions of funds for the purposes provided herein from any person, foreign government, or international organization may be credited to this Fund, to remain available until expended, and used for such purposes: Provided further, That the Secretary of Defense shall notify the congressional defense committees in writing upon the receipt and upon the obligation of any contribution, delineating the sources and amounts of the funds received and the specific use of such contributions: Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to obligating from this appropriation account, notify the congressional defense committees in writing of the details of any such obligation: Provided further, That the Secretary of Defense shall notify the congressional defense committees of any proposed new projects or transfer of funds between budget sub-activity groups in excess of $20,000,000: Provided further, That the United States may accept equipment procured using funds provided under this heading in this or prior Acts that was transferred to the security forces of Afghanistan and returned by such forces to the United States: Provided further, That equipment procured using funds provided under this heading in this or prior Acts, and not yet transferred to the security forces of Afghanistan or transferred to the security forces of Afghanistan and returned by such forces to the United States, may be treated as stocks of the Department of Defense upon written notification to the congressional defense committees: Provided further, That of the funds provided under this heading, not less than $10,000,000 shall be for recruitment and retention of women in the Afghanistan National Security Forces, and the recruitment and training of female security personnel: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Iraq Train and Equip FundFor the Iraq Train and Equip Fund, $715,000,000, to remain available until September 30, 2017: Provided, That such funds shall be available to the Secretary of Defense, in coordination with the Secretary of State, pursuant to section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3558), to provide assistance, including training, equipment, logistics support, supplies, and services, stipends, infrastructure repair, renovation, and sustainment to military and other security forces of or associated with the Government of Iraq, including Kurdish and tribal security forces or other local security forces, with a national security mission, to counter the Islamic State of Iraq and the Levant: Provided further, That the Secretary of Defense shall ensure that prior to providing assistance to elements of any forces such elements are appropriately vetted, including at a minimum, assessing such elements for associations with terrorist groups or groups associated with the Government of Iran; and receiving commitments from such elements to promote respect for human rights and the rule of law: Provided further, That the Secretary of Defense may accept and retain contributions, including assistance in-kind, from foreign governments, including the Government of Iraq, and other entities, to carry out assistance authorized under this heading: Provided further, That contributions of funds for the purposes provided herein from any foreign government or other entities, may be credited to this Fund, to remain available until expended, and used for such purposes: Provided further, That not more than 25 percent of the funds appropriated under this heading may be obligated or expended until not fewer than 15 days after: (1) the Secretary of Defense submits a report to the appropriate congressional committees, describing the plan for the provision of such training and assistance and the forces designated to receive such assistance; and (2) the President submits a report to the appropriate congressional committees on how assistance provided under this heading supports a larger regional strategy: Provided further, That of the amount provided under this heading, not more than 60 percent may be obligated or expended until not less than 15 days after the date on which the Secretary of Defense certifies to the appropriate congressional committees that an amount equal to not less than 40 percent of the amount provided under this heading has been contributed by other countries and entities for the purposes for which funds are provided under this heading, of which at least 50 percent shall have been contributed or provided by the Government of Iraq: Provided further, That the limitation in the preceding proviso shall not apply if the Secretary of Defense determines, in writing, that the national security objectives of the United States will be compromised by the application of the limitation to such assistance, and notifies the appropriate congressional committees not less than 15 days in advance of the exemption taking effect, including a justification for the Secretary's determination and a description of the assistance to be exempted from the application of such limitation: Provided further, That the Secretary of Defense may waive a provision of law relating to the acquisition of items and support services or sections 40 and 40A of the Arms Export Control Act (22 U.S.C. 2780 and 2785) if the Secretary determines such provisions of law would prohibit, restrict, delay or otherwise limit the provision of such assistance and a notice of and justification for such waiver is submitted to the appropriate congressional committees: Provided further, That the term appropriate congressional committees under this heading means the congressional defense committees, the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Foreign Affairs of the House of Representatives: Provided further, That amounts made available under this heading are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Syria Train and Equip FundFor the Syria Train and Equip Fund, $600,000,000, to remain available until September 30, 2017: Provided, That such funds shall be available to the Secretary of Defense, in coordination with the Secretary of State, to provide assistance, including training, equipment, supplies, stipends, construction of training and associated facilities, and sustainment, to appropriately vetted elements of the Syrian opposition and other appropriately vetted Syrian groups and individuals for the following purposes: defending the Syrian people from attacks by the Islamic State of Iraq and the Levant, and securing territory controlled by the Syrian opposition; protecting the United States, its friends and allies, and the Syrian people from the threats posed by terrorists in Syria; and promoting the conditions for a negotiated settlement to end the conflict in Syria: Provided further, That the Secretary may accept and retain contributions, including assistance in-kind, from foreign governments and other entities to carry out activities authorized under this heading: Provided further, That contributions of funds for the purposes provided herein from any foreign government or other entities may be credited to this Fund, to remain available until expended and used for such purposes: Provided further, That the Secretary may provide assistance to third countries for purposes of the provision of assistance authorized under this heading: Provided further, That the term appropriately vetted shall be construed to mean, at a minimum, assessments of possible recipients for associations with terrorist groups including the Islamic State of Iraq and the Levant (ISIL), Jabhat al Nusrah, Ahrar al Sham, other al-Qaeda related groups, Hezbollah, or Shia militias supporting the Governments of Syria or Iran; and for commitment to the rule of law and a peaceful and democratic Syria: Provided further, That none of the funds used pursuant to this authority shall be used for the procurement or transfer of man-portable air-defense systems: Provided further, That nothing in this section shall be construed to constitute a specific statutory authorization for the introduction of the United States Armed Forces into hostilities or into situations wherein hostilities are clearly indicated by the circumstances, in accordance with section 8(a)(1) of the War Powers Resolution: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Procurement Aircraft Procurement, ArmyFor an additional amount for Aircraft Procurement, Army, $759,073,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Missile Procurement, ArmyFor an additional amount for Missile Procurement, Army, $572,735,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Procurement of Weapons and Tracked Combat Vehicles, ArmyFor an additional amount for Procurement of Weapons and Tracked Combat Vehicles, Army, $647,630,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Procurement of Ammunition, ArmyFor an additional amount for Procurement of Ammunition, Army, $431,640,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Other Procurement, ArmyFor an additional amount for Other Procurement, Army, $1,648,312,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Aircraft Procurement, NavyFor an additional amount for Aircraft Procurement, Navy, $722,274,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Procurement of Ammunition, Navy and Marine CorpsFor an additional amount for Procurement of Ammunition, Navy and Marine Corps, $105,459,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Other Procurement, NavyFor an additional amount for Other Procurement, Navy, $12,186,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Procurement, Marine CorpsFor an additional amount for Procurement, Marine Corps, $234,741,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Aircraft Procurement, Air ForceFor an additional amount for Aircraft Procurement, Air Force, $1,297,726,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Missile Procurement, Air ForceFor an additional amount for Missile Procurement, Air Force, $773,638,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Space Procurement, Air ForceFor an additional amount for Space Procurement, Air Force, $452,676,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Procurement of Ammunition, Air ForceFor an additional amount for Procurement of Ammunition, Air Force, $1,673,358,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Other Procurement, Air ForceFor an additional amount for Other Procurement, Air Force, $7,045,550,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Procurement, Defense-WideFor an additional amount for Procurement, Defense-Wide, $217,701,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. National Guard and Reserve Equipment Account For procurement of covered items for the reserve components of the Armed Forces, $1,500,000,000, to remain available for obligation until September 30, 2017: Provided, That the Chiefs of National Guard and Reserve components shall, not later than 30 days after enactment of this Act, individually submit to the congressional defense committees the modernization priority assessment for their respective National Guard or Reserve component: Provided, That for the purposes of this paragraph, the term “covered items” means items that: (1) are not major weapon systems, aircraft, or other items central to the mission of an organization; and (2) are useful for both missions performed under title 10, United States Code, and missions performed under title 32, United States Code, when applicable, including radios, generators, computers, trucks, and other dual-use items: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
 Research, Development, Test, and Evaluation Research, Development, Test and Evaluation, ArmyFor an additional amount for Research, Development, Test and Evaluation, Army, $1,500,000, to remain available until September 30, 2017: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Research, Development, Test and Evaluation, NavyFor an additional amount for Research, Development, Test and Evaluation, Navy, $217,647,000, to remain available until September 30, 2017: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Research, Development, Test and Evaluation, Air ForceFor an additional amount for Research, Development, Test and Evaluation, Air Force, $1,366,242,000, to remain available until September 30, 2017: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Research, Development, Test and Evaluation, Defense-WideFor an additional amount for Research, Development, Test and Evaluation, Defense-Wide, $199,264,000, to remain available until September 30, 2017: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Revolving and Management Funds Defense Working Capital FundsFor an additional amount for Defense Working Capital Funds, $88,850,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Other Department of Defense Programs Defense Health ProgramFor an additional amount for Defense Health Program, $272,704,000, which shall be for operation and maintenance: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Drug Interdiction and Counter-Drug Activities, DefenseFor an additional amount for Drug Interdiction and Counter-Drug Activities, Defense, $275,300,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Joint Improvised Explosive Device Defeat Fund (including transfer of funds)For the Joint Improvised Explosive Device Defeat Fund, $443,271,000, to remain available until September 30, 2018: Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, for the purpose of allowing the Director of the Joint Improvised Explosive Device Defeat Organization to investigate, develop and provide equipment, supplies, services, training, facilities, personnel and funds to assist United States forces in the defeat of improvised explosive devices: Provided further, That the Secretary of Defense may transfer funds provided herein to appropriations for military personnel; operation and maintenance; procurement; research, development, test and evaluation; and defense working capital funds to accomplish the purpose provided herein: Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to making transfers from this appropriation, notify the congressional defense committees in writing of the details of any such transfer: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of the Inspector GeneralFor an additional amount for the Office of the Inspector General, $10,262,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. GENERAL PROVISIONS—THIS TITLE  9001.Each amount designated in this Act by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress.  
9002.Notwithstanding any other provision of law, funds made available in this title are in addition to amounts appropriated or otherwise made available for the Department of Defense for fiscal year 2016. (including transfer of funds)  9003.Upon the determination of the Secretary of Defense that such action is necessary in the national interest, the Secretary may, with the approval of the Office of Management and Budget, transfer up to $3,500,000,000 between the appropriations or funds made available to the Department of Defense in this title: Provided, That the Secretary shall notify the Congress promptly of each transfer made pursuant to the authority in this section: Provided further, That the authority provided in this section is in addition to any other transfer authority available to the Department of Defense and is subject to the same terms and conditions as the authority provided in section 8005 of this Act.  
9004.Supervision and administration costs and costs for design during construction associated with a construction project funded with appropriations available for operation and maintenance or the Afghanistan Security Forces Fund provided in this Act and executed in direct support of overseas contingency operations in Afghanistan, may be obligated at the time a construction contract is awarded: Provided, That for the purpose of this section, supervision and administration costs and costs for design during construction include all in-house Government costs.  9005.From funds made available in this title, the Secretary of Defense may purchase for use by military and civilian employees of the Department of Defense in the United States Central Command area of responsibility: (1) passenger motor vehicles up to a limit of $75,000 per vehicle; and (2) heavy and light armored vehicles for the physical security of personnel or for force protection purposes up to a limit of $450,000 per vehicle, notwithstanding price or other limitations applicable to the purchase of passenger carrying vehicles.  
9006.Not to exceed $10,000,000 of the amounts appropriated in this title under the heading Operation and Maintenance, Army may be used, notwithstanding any other provision of law, to fund the Commander's Emergency Response Program (CERP), for the purpose of enabling military commanders in Afghanistan to respond to urgent, small-scale, humanitarian relief and reconstruction requirements within their areas of responsibility: Provided, That each project (including any ancillary or related elements in connection with such project) executed under this authority shall not exceed $2,000,000: Provided further, That not later than 45 days after the end of each fiscal year quarter, the Secretary of Defense shall submit to the congressional defense committees a report regarding the source of funds and the allocation and use of funds during that quarter that were made available pursuant to the authority provided in this section or under any other provision of law for the purposes described herein: Provided further, That, not later than 30 days after the end of each month, the Army shall submit to the congressional defense committees monthly commitment, obligation, and expenditure data for the Commander's Emergency Response Program in Afghanistan: Provided further, That not less than 15 days before making funds available pursuant to the authority provided in this section or under any other provision of law for the purposes described herein for a project with a total anticipated cost for completion of $500,000 or more, the Secretary shall submit to the congressional defense committees a written notice containing each of the following: (1)The location, nature and purpose of the proposed project, including how the project is intended to advance the military campaign plan for the country in which it is to be carried out.  
(2)The budget, implementation timeline with milestones, and completion date for the proposed project, including any other CERP funding that has been or is anticipated to be contributed to the completion of the project.  (3)A plan for the sustainment of the proposed project, including the agreement with either the host nation, a non-Department of Defense agency of the United States Government or a third-party contributor to finance the sustainment of the activities and maintenance of any equipment or facilities to be provided through the proposed project.  
9007.Funds available to the Department of Defense for operation and maintenance may be used, notwithstanding any other provision of law, to provide supplies, services, transportation, including airlift and sealift, and other logistical support to coalition forces supporting military and stability operations in Afghanistan and to counter the Islamic State of Iraq and the Levant: Provided, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees regarding support provided under this section.   9008. None of the funds appropriated or otherwise made available by this or any other Act shall be obligated or expended by the United States Government for a purpose as follows: 
 (1) To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Iraq.   (2) To exercise United States control over any oil resource of Iraq.  
 (3) To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Afghanistan.   9009.None of the funds made available in this Act may be used in contravention of the following laws enacted or regulations promulgated to implement the United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment (done at New York on December 10, 1984): 
(1)Section 2340A of title 18, United States Code.  (2)Section 2242 of the Foreign Affairs Reform and Restructuring Act of 1998 (division G of Public Law 105–277; 112 Stat. 2681–822; 8 U.S.C. 1231 note) and regulations prescribed thereto, including regulations under part 208 of title 8, Code of Federal Regulations, and part 95 of title 22, Code of Federal Regulations.  
(3)Sections 1002 and 1003 of the Department of Defense, Emergency Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006 (Public Law 109–148).   9010. None of the funds provided for the Afghanistan Security Forces Fund (ASFF) may be obligated prior to the approval of a financial and activity plan by the Afghanistan Resources Oversight Council (AROC) of the Department of Defense: Provided, That the AROC must approve the requirement and acquisition plan for any service requirements in excess of $50,000,000 annually and any non-standard equipment requirements in excess of $100,000,000 using ASFF: Provided further, That the Department of Defense must certify to the congressional defense committees that the AROC has convened and approved a process for ensuring compliance with the requirements in the preceding proviso and accompanying report language for the ASFF.  
9011.Funds made available in this title to the Department of Defense for operation and maintenance may be used to purchase items having an investment unit cost of not more than $250,000: Provided, That, upon determination by the Secretary of Defense that such action is necessary to meet the operational requirements of a Commander of a Combatant Command engaged in contingency operations overseas, such funds may be used to purchase items having an investment item unit cost of not more than $500,000.  9012.From funds made available to the Department of Defense in this title under the heading Operation and Maintenance, Air Force, up to $140,000,000 may be used by the Secretary of Defense, notwithstanding any other provision of law, to support United States Government transition activities in Iraq by funding the operations and activities of the Office of Security Cooperation in Iraq and security assistance teams, including life support, transportation and personal security, and facilities renovation and construction, and site closeout activities prior to returning sites to the Government of Iraq: Provided, That to the extent authorized under the National Defense Authorization Act for Fiscal Year 2016, the operations and activities that may be carried out by the Office of Security Cooperation in Iraq may, with the concurrence of the Secretary of State, include non-operational training activities in support of Iraqi Minister of Defense and Counter Terrorism Service personnel in an institutional environment to address capability gaps, integrate processes relating to intelligence, air sovereignty, combined arms, logistics and maintenance, and to manage and integrate defense-related institutions: Provided further, That not later than 30 days following the enactment of this Act, the Secretary of Defense and the Secretary of State shall submit to the congressional defense committees a plan for transitioning any such training activities that they determine are needed after the end of fiscal year 2016, to existing or new contracts for the sale of defense articles or defense services consistent with the provisions of the Arms Export Control Act (22 U.S.C. 2751 et seq.): Provided further, That not less than 15 days before making funds available pursuant to the authority provided in this section, the Secretary of Defense shall submit to the congressional defense committees a written notice containing a detailed justification and timeline for the operations and activities of the Office of Security Cooperation in Iraq at each site where such operations and activities will be conducted during fiscal year 2016: Provided further, That amounts made available by this section are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
9013.The Secretary of Defense is authorized, in coordination with the Secretary of State, to provide assistance, to the Government of Jordan for purposes of supporting and enhancing efforts of the armed forces of Jordan and to sustain security along the border of Jordan with Syria and Iraq: Provided, That up to $600,000,000 of funds appropriated by this Act for the Counterterrorism Partnerships Fund may be used for activities authorized by this section: Provided further, That the Secretary may accept and retain contributions, including assistance in-kind, from foreign governments to carry out activities as authorized by this section and shall be credited to the appropriate appropriations accounts, except that any funds so accepted by the Secretary shall not be available for obligation until a reprogramming action is submitted to the congressional defense committees: Provided further, That the President and the Secretary of Defense shall comply with the reporting requirements in sections 149(b)(1), (b)(2), (c), and (d) of the Continuing Appropriations Resolution, 2015 (Public Law 113–164): Provided further, That nothing in this section shall be construed to constitute a specific statutory authorization for the introduction of the United States Armed Forces into hostilities or into situations wherein hostilities are clearly indicated by the circumstances, in accordance with section 8(a)(1) of the War Powers Resolution: Provided further, That amounts made available by this section are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the authority to provide assistance under this section shall terminate on September 30, 2016. 9014.For ‘‘Assistance and Sustainment to the Military and National Security Forces of Ukraine’’, $200,000,000, to remain available until September 30, 2016: Provided, That such funds shall be available to the Secretary of Defense, or the Secretary’s designee, with the concurrence of the Secretary of State, notwithstanding any other provision of law, for the purpose of providing assistance, including training, equipment, lethal weapons of a defensive nature, logistics support, supplies and services, and sustainment to the military and national security forces of Ukraine, for the purposes of securing the sovereign territory of Ukraine against foreign aggressors, protecting and defending the Ukrainian people from attacks posed by Russian-backed separatists, and promoting the conditions for a negotiated settlement to end the conflict: Provided further, That the authority to provide assistance under this heading is in addition to any other authority to provide assistance to Ukraine: Provided further, That contributions of funds for the purposes provided herein from any person, foreign government, or international organization may be credited to this account, to remain available until expended: Provided further, That the Secretary of Defense shall notify the congressional defense committees in writing upon the receipt and upon the obligation of any contribution, delineating the sources and amounts of the funds received and the specific use of such contributions: Provided further, That the Secretary of Defense shall, not less than 15 days prior to obligating funds provided under this heading, notify the congressional defense committees in writing of the details of any such obligation: Provided further, That the United States may accept equipment procured using funds provided under this heading in this or prior Acts that was transferred to the security forces of Ukraine and returned by such forces to the United States: Provided further, That equipment procured using funds provided under this heading in this or prior Acts, and not yet transferred to the military or National Security Forces of Ukraine or returned by such forces to the United States, may be treated as stocks of the Department of Defense upon written notification to the congressional defense committees: Provided further, That amounts made available by this section are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the authority to provide assistance under this section shall terminate on September 30, 2016.  
 9015. 
 (a) None of the funds appropriated or otherwise made available by this Act under the heading Operation and Maintenance, Defense-Wide for payments under section 1233 of Public Law 110–181 for reimbursement to the Government of Pakistan may be made available unless the Secretary of Defense, in coordination with the Secretary of State, certifies to the congressional defense committees that the Government of Pakistan is—  (1) cooperating with the United States in counterterrorism efforts against the Haqqani Network, the Quetta Shura Taliban, Lashkar e-Tayyiba, Jaish-e-Mohammed, Al Qaeda, and other domestic and foreign terrorist organizations, including taking steps to end support for such groups and prevent them from basing and operating in Pakistan and carrying out cross border attacks into neighboring countries;  
 (2) not supporting terrorist activities against United States or coalition forces in Afghanistan, and Pakistan's military and intelligence agencies are not intervening extra-judicially into political and judicial processes in Pakistan;   (3) dismantling improvised explosive device (IED) networks and interdicting precursor chemicals used in the manufacture of IEDs;  
 (4) preventing the proliferation of nuclear-related material and expertise;   (5) implementing policies to protect judicial independence and due process of law;  
 (6) issuing visas in a timely manner for United States visitors engaged in counterterrorism efforts and assistance programs in Pakistan; and   (7) providing humanitarian organizations access to detainees, internally displaced persons, and other Pakistani civilians affected by the conflict.   
 (b) The Secretary of Defense, in coordination with the Secretary of State, may waive the restriction in subsection (a) on a case-by-case basis by certifying in writing to the congressional defense committees that it is in the national security interest to do so: Provided, That if the Secretary of Defense, in coordination with the Secretary of State, exercises such waiver authority, the Secretaries shall report to the congressional defense committees on both the justification for the waiver and on the requirements of this section that the Government of Pakistan was not able to meet: Provided further, That such report may be submitted in classified form if necessary.  (including transfer of funds) 9016.In addition to amounts otherwise made available in this Act, $500,000,000 is hereby appropriated to the Department of Defense and made available for transfer only to the operations and maintenance, military personnel, and procurement accounts, to improve the intelligence, surveillance, and reconnaissance capabilities of the Department of Defense: Provided, That the transfer authority provided in this section is in addition to any other transfer authority provided elsewhere in this Act: Provided further, That not later than 30 days prior to exercising the transfer authority provided in this section, the Secretary of Defense shall submit a report to the congressional defense committees on the proposed uses of these funds: Provided further, That the funds provided in this section may not be transferred to any program, project, or activity specifically limited or denied by this Act: Provided further, That amounts made available by this section are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the authority to provide assistance under this section shall terminate on September 30, 2016. 
(including transfer of funds) 
9017.In addition to amounts appropriated in title II or otherwise made available in this Act, $2,500,000,000 is hereby appropriated to the Department of Defense and made available for transfer to the operation and maintenance accounts of the Army, Navy, Marine Corps, and Air Force (including National Guard and Reserve) for purposes of improving military readiness: Provided further, That the transfer authority provided under this provision is in addition to any other transfer authority provided elsewhere in this Act.  9018. None of the funds made available by this Act may be used with respect to Syria in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.), including for the introduction of United States armed or military forces into hostilities in Syria, into situations in Syria where imminent involvement in hostilities is clearly indicated by the circumstances, or into Syrian territory, airspace, or waters while equipped for combat, in contravention of the congressional consultation and reporting requirements of sections 3 and 4 of that law (50 U.S.C. 1542 and 1543).   
XAdditional General Provisions 
10001. 
(a)Congress finds that— (1)the United States has been engaged in military operations against the Islamic State of Iraq and the Levant (ISIL) for more than 8 months; 
(2)President Obama submitted an authorization for the use of military force against ISIL in February 2015; and (3)under article 1, section 8 of the Constitution, Congress has the authority to declare war. 
(b)Therefore, Congress has a constitutional duty to debate and determine whether or not to authorize the use of military force against ISIL.spending reduction account 10002.The amount by which the applicable allocation of new budget authority made by the Committee on Appropriations of the House of Representatives under section 302(b) of the Congressional Budget Act of 1974 exceeds the amount of proposed new budget authority is $0. 
10003.None of the funds made available by this Act may be used to divest or retire, or to prepare to divest or retire, KC–10 aircraft. 10004.None of the funds made available by this Act may be used to promulgate Directive 293, issued December 16, 2010, by the Office of Federal Contract Compliance Programs. 
10005.None of the funds made available by this Act may be used to divest, retire, transfer, or place in storage or on backup aircraft inventory status, or prepare to divest, retire, transfer, or place in storage or on backup aircraft inventory status, any EC–130H aircraft. 10006.None of the funds made available by this Act may be used in contravention of section 2483(b)(5) of title 10, United States Code. 
10007.None of the funds made available by this Act under the heading Iraq Train and Equip Fund may be used to procure or transfer man-portable air defense systems. 10008.None of the funds made available by this Act under section 9014 for Assistance and Sustainment to the Military and National Security Forces of Ukraine may be used to procure or transfer man-portable air defense systems. 
10009.None of the funds made available by this Act may be used to provide arms, training, or other assistance to the Azov Battalion.  10010.None of the funds made available by this Act may be used to carry out a furlough (as defined in section 7511(a)(5) of title 5, United States Code) that— 
(1)includes in the notice of the furlough made pursuant to section 752.404(b) of title 5, Code of Federal Regulations, sequestration as the reason for the furlough; and (2)is of a civilian employee of the Department of Defense who is paid from amounts in a Working Capital Fund Account pursuant to section 2208 of title 10, United States Code. 
10011.None of the funds made available by this Act may be used to enter into a contract with any offeror or any of its principals if the offeror certifies, pursuant to the Federal Acquisition Regulation, that the offeror or any of its principals— (1)within a 3-year period preceding this offer has been convicted of or had a civil judgment rendered against it for commission of fraud or a criminal offense in connection with obtaining, attempting to obtain, or performing a public (Federal, State, or local) contract or subcontract; violation of Federal or State antitrust statutes relating to the submission of offers; or commission of embezzlement, theft, forgery, bribery, falsification or destruction of records, making false statements, tax evasion, violating Federal criminal tax laws, or receiving stolen property;  
(2)are presently indicted for, or otherwise criminally or civilly charged by a governmental entity with, commission of any of the offenses enumerated in paragraph (1); or (3)within a 3-year period preceding this offer, has been notified of any delinquent Federal taxes in an amount that exceeds $3,000 for which the liability remains unsatisfied. 
10012.None of the funds made available by this Act may be used for Government Travel Charge Card expenses by military or civilian personnel of the Department of Defense for gaming, or for entertainment that includes topless or nude entertainers or participants, as prohibited by Department of Defense FMR, Volume 9, Chapter 3 and Department of Defense Instruction 1015.10 (enclosure 3, 14a and 14b). 10013.None of the funds made available by this Act may be used to carry out any of the following: 
(1)Section 2(b), 2(d), 2(g), 3(c), 3(e), 3(f), or 3(g) of Executive Order No. 13423. (2)Section 2(a), 2(b), 2(c), 2(f)(iii–iv), 2(h), 7, 9, 12, 13, or 16 of Executive Order No. 13514. 
(3)Section (3)(b), 3(c), 3(d), 3(e), 3(g), 7, 8, 9, 11, 12, 13, 14, or 15 of Executive Order No. 13963. (4)Subsection (c)(4), (c)(9), (c)(10), (c)(12), or (e) of section 2911 of title 10, United States Code. 
(5)Section 400AA or 400FF of the Energy Policy and Conservation Act (42 U.S.C. 6374, 6374e). (6)Section 303 of the Energy Policy Act of 1992 (42 U.S.C. 13212). 
(7)Section 203 of the Energy Policy Act of 2005 (42 U.S.C. 15852). 10014.None of the funds made available by this Act may be used in contravention of the authority of the President pursuant to Article II, section 2 of the Constitution. 
10015.None of the funds made available by this Act may be used to propose, plan for, or execute a new or additional Base Realignment and Closure (BRAC) round. 10016.None of the funds made available by this Act may be used to retire conventionally armed air launched cruise missiles (AGM–86 C/D). 
10017.Notwithstanding sections 8005 and 9003, of the unobligated funds authorized to be appropriated in fiscal year 2016 and made available in this Act, $3,500,000,000 is available to transfer to the National Sea-Based Deterrence Fund established by section 2218a of title 10, United States Code, as authorized by subsection (b) of section 1022 of Public Law 113–291.  10018. (a)Except as provided in subsection (b), none of the funds made available by this Act may be used by an officer or employee of the United States to query a collection of foreign intelligence information acquired under section 702 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a) using a United States person identifier. 
(b)Subsection (a) shall not apply to queries for foreign intelligence information authorized under section 105, 304, 703, 704, or 705 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1805, 1842, 1881b, 1881c, and 1881d), or title 18, United States Code, regardless of under what Foreign Intelligence Surveillance Act authority it was collected. (c)Except as provided for in subsection (d), none of the funds made available by this Act may be used by the National Security Agency or the Central Intelligence Agency to mandate or request that a person (as defined in section 101(m) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(m))) alter its product or service to permit the electronic surveillance (as defined in section 101(f) of such Act (50 U.S.C. 1801(f))) of any user of such product or service for such agencies. 
(d)Subsection (c) shall not apply with respect to mandates or requests authorized under the Communications Assistance for Law Enforcement Act (47 U.S.C. 1001 et seq.).This Act may be cited as the Department of Defense Appropriations Act, 2016.   Passed the House of Representatives June 11, 2015.Karen L. Haas,Clerk.  June 15, 2015 Received; read twice and placed on the calendar 